Exhibit 10.3
 
PATRIOT COAL CORPORATION




DEBTOR-IN-POSSESSION
PLEDGE AND SECURITY
AND INTERCREDITOR AGREEMENT






dated as of July 11, 2012


between




EACH OF THE GRANTORS PARTY HERETO,




CITIBANK, N.A.,
as Revolving Agent and as First Out Term Agent


and


BANK OF AMERICA, N.A.,
as Second Out Term Agent


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page


ARTICLE 1
Definitions; Grant of Security
 
Section 1.01.
General Definitions
2
Section 1.02.
Definitions; Interpretation
11
     
ARTICLE 2
Grant Of Security
 
Section 2.01.
Grant of Security in Revolving Collateral
12
Section 2.02.
Certain Limited Exclusions to Revolving Collateral
12
Section 2.03.
Grant of Security in Term Collateral
13
Section 2.04.
Certain Limited Exclusions to Term Collateral
14
     
ARTICLE 3
Security For Obligations; Priorities
 
Section 3.01.
Security for Obligations
15
Section 3.02.
Continuing Liability Under Collateral
15
Section 3.03.
Lien Priorities
16
Section 3.04.
Contesting Liens
16
     
ARTICLE 4
Certain Perfection Requirements
 
Section 4.01.
Delivery Requirements
16
Section 4.02.
[Reserved]
17
Section 4.03.
Intellectual Property Recording Requirements
17
Section 4.04.
Other Actions
17
     
ARTICLE 5
Representations And Warranties
 
Section 5.01.
Grantor Information & Status
18
Section 5.02.
Collateral Identification, Special Collateral
18
Section 5.03.
Ownership of Collateral and Absence of Other Liens
19
Section 5.04.
Status of Security Interests
19
Section 5.05.
Goods & Receivables
19
Section 5.06.
Pledged Equity Interests, Investment Related Property
20
Section 5.07.
Intellectual Property
20
     
ARTICLE 6
Covenants And Agreements
 
Section 6.01.
Grantor Information & Status
21
Section 6.02.
Collateral Identification; Special Collateral
22
Section 6.03.
Ownership of Collateral and Absence of Other Liens
22
Section 6.04.
Status of Security Interests
22
Section 6.05.
Goods & Receivables
23

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.06.
Pledged Equity Interests, Investment Related Property
24
Section 6.07.
Intellectual Property
26
Section 6.08.
[Reserved];
27
Section 6.09.
As-Extracted Collateral
27
     
ARTICLE 7
Access; Right Of Inspection And Further Assurances; Additional Grantors
 
Section 7.01.
[Reserved]
27
Section 7.02.
Further Assurances
27
Section 7.03.
Additional Grantors
28
     
ARTICLE 8
Agents Appointed Attorneys-in-fact
 
Section 8.01.
Power of Attorney
28
Section 8.02.
No Duty on the Part of Agents or Secured Parties
29
     
ARTICLE 9
Remedies
 
Section 9.01.
Generally
30
Section 9.02.
Application of Proceeds
31
Section 9.03.
Sales on Credit
31
Section 9.04.
Investment Related Property
32
Section 9.05.
Grant of Intellectual Property License
32
Section 9.06.
[Reserved]
32
Section 9.07.
Cash Proceeds; Deposit Accounts
32
     
ARTICLE 10
Intercreditor
 
Section 10.01.
Turnover
33
Section 10.02.
Similar Liens and Agreements; Agreement to Cooperate
34
Section 10.03.
Bailee for Perfection
35
Section 10.04.
Exercise of Remedies
36
Section 10.05.
Voting; Amendments
38
Section 10.06.
Automatic Release of Liens Securing Junior Obligations
42
Section 10.07.
No Additional Rights for the Grantors Hereunder
42
Section 10.08.
Actions Upon Breach
42
Section 10.09.
Application of Proceeds of Collateral
43
Section 10.10.
Payments
45
Section 10.11.
Effect of Refinancing
46
     
ARTICLE 11
Purchase Right
 
Section 11.01.
Purchase Right
46
Section 11.02.
Purchase Notice
47
Section 11.03.
Purchase Price
48
Section 11.04.
Purchase Closing
48
Section 11.05.
Actions After Purchase Closing
48

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Section 11.06.
No Recourse or Warranties; Defaulting Creditors
49
     
ARTICLE 12
Agency
 
Section 12.01.
First Out Agents
50
Section 12.02.
Second Out Term Agent
50
     
ARTICLE 13
 
Continuing Security Interest; Transfer Of Loans
50
   
ARTICLE 14
 
Standard Of Care; Agents May Perform
51
   
ARTICLE 15
 
Miscellaneous
 
51
Section 15.01.
Amendment and Restatement; Preservation of Liens
52
Section 15.02.
Subordination Agreement
52
Section 15.03.
Notices; No Waiver; Rights Cumulative; Etc
52
Section 15.04.
Successors and Assigns; Entire Agreement, Etc
53
Section 15.05.
Consensual Plan Treatment in Respect of the Second Out Term Credit Obligations
53
Section 15.06.
Counterparts
53
Section 15.07.
GOVERNING LAW
54
Section 15.08.
JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL
54





 
iii

--------------------------------------------------------------------------------

 


SCHEDULE 5.1 — 
GENERAL INFORMATION
SCHEDULE 5.2 —
COLLATERAL IDENTIFICATION
SCHEDULE 5.5 —
GOVERNMENT RECEIVABLES; LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 6.9 —
AS-EXTRACTED COLLATERAL





EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — TRADEMARK SECURITY AGREEMENT
EXHIBIT C — COPYRIGHT SECURITY AGREEMENT
EXHIBIT D — PATENT SECURITY AGREEMENT


 
iv

--------------------------------------------------------------------------------

 


This DEBTOR-IN-POSSESSION PLEDGE AND SECURITY AND INTERCREDITOR AGREEMENT, dated
as of July 11, 2012 (this “Agreement”), between PATRIOT COAL CORPORATION (the
“Borrower”), each of the subsidiaries of the Borrower party hereto from time to
time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (together with the Borrower, the “Grantors”), CITIBANK, N.A. as
administrative collateral agent for the Revolving Secured Parties (as defined in
the First Out Credit Agreement referenced below) (in such capacity, together
with its successors and permitted assigns, the “Revolving Agent”) and as
administrative and collateral agent for the Term Secured Parties (as defined in
the First Out Credit Agreement referenced below) (in such capacity, together
with its successors and permitted assigns, the “First Out Term Agent”) and, BANK
OF AMERICA, N.A., as administrative and collateral agent for the Second Out
Secured Parties (as defined in the Second Out Credit Agreement referenced below)
(in such capacity, together with its successors and permitted assigns, the
“Second Out Term Agent”, and together with the First Out Term Agent, the “Term
Agents”), and BANK OF AMERICA, N.A., in its capacity as Collateral Sub-Agent (as
defined below).
 
RECITALS:
 
WHEREAS, reference is made to that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of the date hereof (as it may be
amended, restated, refinanced, replaced, supplemented or otherwise modified from
time to time, the “First Out Credit Agreement”), by and among the Borrower,
certain Subsidiaries of the Borrower, the lenders under the revolving facility
party thereto from time to time (the “Revolving Lenders”), the lenders under the
term loan facility (the “First Out Term Lenders) Citibank, N.A., in its capacity
as administrative agent, the Revolving Lenders and the First Out Term Lenders.
 
WHEREAS, reference is made to that certain Amended and Restated Superpriority
Secured Debtor-in-Possession Credit Agreement, dated as of the date hereof (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Second Out Credit Agreement”), by and among Borrower, the lenders
party thereto from time to time (the “Second Out Term Lenders”), Bank of America
N.A., in its capacity as administrative agent (the “Second Out Term Agent”) and
a letter of credit issuer thereunder.
 
WHEREAS, subject to the terms and conditions of the First Out Credit Agreement,
certain Grantors have or may from time to time enter into one or more Secured
Hedge Agreements with one or more Hedge Banks and one or more Secured Cash
Management Agreements with one or more Cash Management Banks;
 
WHEREAS, in consideration of (i) the extensions of credit and other
accommodations of  the Revolving Lenders, the First Out Lenders, Hedge Banks and
Cash Management Banks as set forth in the First Out Credit Agreement, the
Secured Hedge Agreements and Secured Cash Management Agreements, respectively,
and (ii) the extensions of credit and other accommodations of the Second Out
Term Lenders as set forth in the Second Out Credit Agreement, each Grantor has
agreed to supplement the Orders, without in any way diminishing or limiting the
effect of the Orders or the security interests, pledge and Liens granted
thereunder, and secure such Grantor’s obligations (x) under the First Out Loan
Documents, the Secured
 
 
 

--------------------------------------------------------------------------------

 
 
Hedge Agreements and the Secured Cash Management Agreements and (y) under the
Second Out Loan Documents, in each case, as set forth herein; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and each Agent agrees as follows:
 
ARTICLE 1
Definitions; Grant of Security
 
Section 1.01. General Definitions.  In this Agreement, the following terms shall
have the following meanings:
 
“Additional Grantors” shall have the meaning assigned in Section 7.03.
 
“Agents” shall mean, collectively, the Term Agents and the Revolving Agent.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Borrower” shall have the meaning set forth in the preamble.
 
“Cash Collateral” shall have the meaning given to such term in the First Out
Credit Agreement.
 
“Cash Management Banks” shall have the meaning given to such term in the First
Out Credit Agreement.
 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Collateral” shall mean, collectively, the Revolving Collateral and the Term
Collateral.
 
“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic
 
 
2

--------------------------------------------------------------------------------

 
 
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), control
within the meaning of Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in the jurisdiction relevant to such transferable
record.
 
“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue with respect to any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 5.2(II)
under the heading “Copyright Licenses” (as such schedule may be amended or
supplemented from time to time).
 
“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.2(II) under the heading “Copyrights” (as such schedule may be amended
or supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) the rights to sue or otherwise recover for past, present and future
infringements thereof, and (iv) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.
 
“Default Remedies” means (a) all rights and remedies of any Secured Party in
respect of (i) any Collateral, the exercise of which is contingent upon default
or Event of Default (however defined) and (ii) any Collateral constituting Real
Property, including, for the avoidance of doubt, all rights of the First Out
Term Secured Parties under Article 8 of the First Out Credit Agreement and all
rights of the Second Out Secured Parties under Article 7 of the Second Out
Credit Agreement, in each case, whether arising pursuant to the First Out Credit
Agreement, the Second Out Credit Agreement, the First Out Collateral Documents,
the Second Out Collateral Documents, the Orders or applicable law and (b) all
rights of first refusal and all credit bid rights of any Secured Party with
respect to any sales or dispositions of Collateral, whether arising pursuant to
the First Out Credit Agreement, the Second Out Credit Agreement, the First Out
Collateral Documents, the Second Out Collateral Documents, the Orders or
applicable law.  “Default Remedies” shall include any agreement by the First Out
Term Agent or Revolving Agent with any Grantor pursuant to which such Grantor
has agreed to commence the sale of any Collateral under Section 363 of the
Bankruptcy Code in lieu of exercising secured creditor remedies.
 
“Defaulting Creditor” shall have the meaning given to such term in Section
11.05(c).
 
“Disposition” shall have the meaning given to such term in the First Out Credit
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” shall mean that certain Pledge and Security
Agreement, dated as of October 31, 2007, among the grantors named therein and
Bank of America, N.A., as administrative agent (as amended, supplemented or
otherwise modified from time to time).
 
“Existing Security Agreement” shall have the meaning given to such term in
Section 15.05.
 
“First Out Collateral Documents” shall mean the “Collateral Documents” as
defined in the First Out Credit Agreement.
 
“First Out Credit Agreement” shall have the meaning set forth in the recitals.
 
“First Out Loan Documents” shall mean the “Loan Documents” as defined in the
First Out Credit Agreement.
 
“First Out Term Agent” shall have the meaning set forth in the preamble;
provided, that after the First Out Term Termination Date, references to the
First Out Term Agent shall be deemed to be references to the Second Out Term
Agent where the context requires.
 
“First Out Term Lenders” shall have the meaning set forth in the recitals.
 
“First Out Term Obligations” shall mean the “Term Facility Obligations” as such
term is defined in the First Out Credit Agreement.
 
“First Out Term Secured Parties” shall mean “Term Secured Parties” as such term
is defined in the First Out Credit Agreement.
 
“First Out Termination Date” shall mean the date on which all First Out Term
Obligations are Paid in Full.
 
“Grantors” shall have the meaning set forth in the preamble.
 
“Hedge Banks” shall have the meaning given to such term in the First Out Credit
Agreement.
 
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether any Agent is the loss payee thereof) and (ii)
any key man life insurance policies.
 
“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.
 
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement, misappropriation, dilution or other impairment
or violation thereof, including the
 
 
4

--------------------------------------------------------------------------------

 
 
right to receive all Proceeds therefrom, including, without limitation, license
fees, royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.
 
“Investment Accounts” shall mean the Securities Accounts and Commodities
Accounts.
 
“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
 
“Majority Holder” shall have the meaning set forth in Article 12.
 
“Material Contracts” means the Related Documents (as defined in the First Out
Credit Agreement).
 
“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral which is material to the business of any Grantor.
 
“Maximum First Out Principal Amount” means, as of any date of determination,
(a) $525,000,000 minus (b) the sum of all principal payments of Term Loans
(including voluntary and mandatory prepayments) and permanent reductions of
Revolving Credit Commitments after the date hereof plus (c) interest, fees,
costs, expenses, indemnities and other amounts payable pursuant to the terms of
the First Out Loan Documents or as contemplated by the Syndication Letter,
whether or not the same are added to the principal amount of the First Out Term
Obligations and including the same as would accrue and become due but for the
commencement of the Cases, whether or not such amounts are allowed or allowable
in whole or in part by the Bankruptcy Court.
 
“Obligations” shall mean, collectively, the Revolving Obligations and the Term
Obligations.
 
“Paid in Full” or “Payment in Full” means, with respect to any Obligations,
that: (a) all of such Obligations (other than contingent indemnification
obligations for which no underlying claim has been asserted) have been paid,
performed or discharged in full (with all such Obligations consisting of
monetary or payment obligations having been paid in full in cash), (b) no Person
has any further right to obtain any loans, letters of credit, bankers’
acceptances, or other extensions of credit under the documents relating to such
Obligations and (c) any and all letters of credit, bankers’ acceptances or
similar instruments issued under such documents have been cancelled and returned
(or backed by stand-by guarantees or cash collateralized) in accordance with the
terms of such documents.
 
 “Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(II) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).
 
 
5

--------------------------------------------------------------------------------

 
“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all improvements thereto, (iv) all
rights to sue or otherwise recover for past, present and future infringements
thereof, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.
 
“Permitted Second Out Obligation Payments” means (a) regularly scheduled
payments of accrued interest and fees on the Second Out Term Obligations due and
payable on a non-accelerated basis in accordance with the terms of the Second
Out Loan Documents, (b) mandatory prepayments of principal together with all
accrued and unpaid interest and fees to the date of such repayment on the amount
prepaid on the Second Out Term Obligations in accordance with the terms of
Section 2.06(b)(v) or 2.06(b)(vi) of the First Out Credit Agreement; provided,
however, that no mandatory prepayments of principal permitted pursuant to this
clause (b) in accordance with the terms of Section 2.06(b)(v) of the First Out
Credit Agreement shall be applied to the Second Out Term Obligations during the
continuance of any Event of Default (as defined in the First Out Credit
Agreement) or upon the sale of all or substantially all the assets of the
Grantors and (c) payments of costs, expenses and indemnities of the Second Out
Term Agent payable or reimbursable by the Loan Parties under the Second Out Loan
Documents.
 
“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.
 
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation rights, title or
interests in any equity or profits of any business entity, whether or not
certificated, including, without limitation, any trust.
 
“Pledged LLC Interests” shall mean all rights, title and interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such schedule may be amended or supplemented
from time to time), all rights, title and interest under any limited liability
company agreement and the certificates, if any, representing such limited
 
 
6

--------------------------------------------------------------------------------

 
liability company interests and any right, title and interest of such Grantor on
the books and records of such limited liability company or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
 
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time), and all right, title
and interest in, to and under any partnership agreement and the certificates, if
any, representing such partnership interests and any interest of such Grantor on
the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.
 
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.
 
“Purchase Date” means the date on which a purchase pursuant Article 11 is
consummated.
 
“Purchase Event” shall have the meaning given to such term in Section 11.01.
 
“Purchase Notice” shall have the meaning given to such term in Section 11.02.
 
“Purchase Obligations” shall have the meaning given to such term in Section
11.01(a)(ii).
 
“Purchase Price” shall have the meaning given to such term in Section
11.03(a)(ii).
 
“Purchasing Creditors” shall have the meaning given to such term in Section
11.02(a).
 
“Real Property Lease” shall have the meaning given to such term in the First Out
Credit Agreement.
 
“Real Property” shall have the meaning given to such term in the First Out
Credit Agreement.
 
 
7

--------------------------------------------------------------------------------

 
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivable Records.
 
“Refinance”, “Refinancings” and “Refinanced” means, in respect of the First Out
Obligations or the Revolving Obligations, to issue other indebtedness in
exchange or replacement for such Obligations, in whole or in part.
 
“Revolving Agent” shall have the meaning set forth in the preamble.
 
“Revolving Cash Collateral Account” shall mean any account established by the
Revolving Agent that is a “Revolving Collateral Account” as such term is defined
in the First Out Credit Agreement.
 
“Revolving Cash Proceeds” shall have the meaning assigned in Section 9.07.
 
“Revolving Collateral” shall have the meaning given to such term in Section
3.01.
 
“Revolving Liens” shall mean, collectively, the fully perfected Liens on the
Revolving Collateral to secure securing the Revolving Obligations, subject in
priority only to Liens permitted under the First Out Credit Agreement and the
Interim Order (and, when applicable, the Final Order).
 
“Revolving Obligations” shall mean all “Revolving Credit Facility Obligations”
and all “Related Obligations” as such terms are defined in the First Out Credit
Agreement.
 
“Revolving Secured Parties” shall have the meaning given to such term in the
First Out Credit Agreement.
 
 
8

--------------------------------------------------------------------------------

 
“Revolving Termination Date” shall mean the date on which all Revolving
Obligations have been Paid in Full.
 
“Second Out Collateral Documents” shall mean the “Collateral Documents” as
defined in the Second Out Credit Agreement.
 
“Second Out Credit Agreement” shall have the meaning set forth in the recitals.
 
“Second Out Loan Documents” shall mean the “Loan Documents” as defined in the
Second Out Credit Agreement.
 
“Second Out Term Agent” shall have the meaning set forth in the preamble.
 
“Second Out Term Obligations” shall mean the “Obligations” as such term is
defined in the Second Out Credit Agreement.
 
“Second Out Term Secured Parties” shall mean the “Secured Parties” as defined in
the Second Out Credit Agreement.
 
“Second Out Termination Date” shall mean the date on which all Second Out Term
Obligations are Paid in Full.
 
“Secured Cash Management Agreements” shall have the meaning given to such term
in the First Out Credit Agreement.
 
“Secured Hedge Agreements” shall have the meaning given to such term in the
First Out Credit Agreement.
 
“Secured Parties” shall mean, collectively, the Term Secured Parties and the
Revolving Secured Parties.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.
 
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Standstill Period” shall have the meaning given to such term in Section
10.04(c)(ii)(A).
 
“Syndication Letter” shall mean that certain Syndication Letter dated as of the
date hereof by and between Citigroup Global Markets Inc., Barclays Bank PLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Borrower.
 
 
9

--------------------------------------------------------------------------------

 
“Term Agents” shall have the meaning set forth in the preamble.
 
 Term Cash Collateral” shall mean any cash or Cash Equivalents in any Term Cash
Collateral Account.
 
“Term Cash Collateral Account” shall mean any account established by the
Revolving Agent that is a “Term Facility Collateral Account” as such term is
defined in the First Out Credit Agreement.
 
“Term Cash Proceeds” shall have the meaning assigned in Section 9.07.
 
“Term Collateral” shall have the meaning given to such term in Section 3.03.
 
“Term Obligations” shall mean, collectively, the First Out Term Obligations and
the Second Out Term Obligations.
 
“Term Secured Parties” shall mean the First Out Term Secured Parties and the
Second Out Term Secured Parties.
 
“Term Termination Date” shall mean the date on which all Term Obligations have
been Paid in Full.
 
“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.
 
“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence with respect to any Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time).
 
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered,
 
 
10

--------------------------------------------------------------------------------

 
 
and with respect to any and all of the foregoing: (i) all registrations and
applications for any of the foregoing including, but not limited to, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Trademarks”(as such schedule may be amended or supplemented from
time to time), (ii) all extensions or renewals of any of the foregoing, (iii)
all of the goodwill of the business connected with the use of and symbolized by
the foregoing, (iv) the right to sue for past, present and future infringement
or dilution of any of the foregoing or for any injury to goodwill of the
foregoing, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of
suit, and (vi) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.
 
“Type” means either (i) Revolving Collateral or (ii) Term Collateral, as the
case may be.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
 
“United States” shall mean the United States of America.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
Section 1.02. Definitions; Interpretation.
 
(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Entitlement Order, Equipment, Electronic
Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Investment Property,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
 
(b) All other capitalized terms used herein (including the recitals and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the First Out Credit Agreement (or if the context requires, the
Second Out Credit Agreement). The incorporation by reference of terms defined in
the First Out Credit Agreement and the Second Out Credit Agreement shall survive
any termination of such agreements until this agreement is terminated as
provided in Article 12 hereof. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or
 
 
11

--------------------------------------------------------------------------------

 
 
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable. If any conflict or inconsistency exists between this
Agreement and the First Out Credit Agreement, the First Out Credit Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
 
ARTICLE 2
Grant Of Security
 
Section 2.01. Grant of Security in Revolving Collateral.  In addition to the
security interest set forth in the Interim Order (and, when applicable, the
Final Order) and subject to Section 2.02(a), each Grantor hereby grants to (i)
the Revolving Agent for the benefit of the Revolving Secured Parties, (ii) the
First Out Term Agent for the benefit of the First Out Term Secured Parties and
(iii) the Second Out Term Agent for the Second Out Term Secured Parties, in each
case, a security interest in and continuing lien on all of such Grantor’s right,
title and interest in, to and under the following personal property of such
Grantor, in each case whether now owned or existing or hereafter acquired,
created or arising and wherever located (all of which being hereinafter
collectively referred to as the “Revolving Collateral”):
 
(a) Accounts;
 
(b) Chattel Paper;
 
(c) Deposit Accounts;
 
(d) Securities Accounts, Commodities Accounts and all Commodities Contracts and
Investment Property related thereto;
 
(e) Money;
 
(f) Receivables and Receivable Records; and
 
(g) to the extent related evidencing, governing, securing or otherwise relating
to the items referred to in the preceding clauses (a) though (f), General
Intangibles, Documents, Instruments, and, to the extent not otherwise included
above, Collateral Records, Collateral Support and Supporting Obligations; and
 
(h) all Proceeds, products, accessions, rents and profits of or in respect of
any of the foregoing.
 
Section 2.02. Certain Limited Exclusions to Revolving Collateral.  (a) Except as
set forth in the Interim Order (and, when applicable, the Final Order), in no
event shall the Revolving Collateral include or the security interests granted
under Section 2.01 attach to (i) any Term Cash Collateral Account, (ii) any
Proceeds of property that was Term Collateral when such
 
 
12

--------------------------------------------------------------------------------

 
Proceeds arose to the extent such Proceeds are segregated and distinguishable
from other property of such Loan Party and (ii) any assets currently securing
the obligations under the Existing Credit Agreement.
 
(b) Notwithstanding the foregoing, the creation (other than by this Agreement or
the Orders) or perfection (other than by the Orders) of pledges of or security
interests in particular assets shall not be required if, and for so long as, in
the reasonable judgment of the Revolving Agent, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance in respect of such assets shall be excessive in view of the benefits
to be obtained by the Revolving Secured Parties therefrom.
 
Section 2.03. Grant of Security in Term Collateral.  In addition to the security
interest set forth in the Interim Order (and, when applicable, the Final Order)
and subject to Section 2.04(a), each Grantor hereby grants to (i) the Revolving
Agent for the benefit of the Revolving Secured Parties, (ii) the First Out Term
Agent for the benefit of the First Out Term Secured Parties and (iii) the Second
Out Term Agent for the Second Out Term Secured Parties, in each case, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under all real and personal property of such Grantor
including, but not limited to the following, in each case whether now owned or
existing or hereafter acquired, created or arising and wherever located (all of
which being hereinafter collectively referred to as the “Term Collateral”):
 
(a) As-Extracted Collateral;
 
(b) Documents;
 
(c) General Intangibles (including, for the avoidance of doubt, each Material
Contract);
 
(d) Goods (including, without limitation, Equipment and Inventory (which, for
the avoidance of doubt, shall include Coal));
 
(e) Instruments;
 
(f) Insurance;
 
(g) Intellectual Property;
 
(h) Investment Related Property;
 
(i) Letter of Credit Rights;
 
(j) Vehicles;
 
(k) Commercial Tort Claims now or hereafter described on Schedule 5.2;
 
(l) Term Cash Collateral Accounts;
 
 
13

--------------------------------------------------------------------------------

 
(m) to the extent constituting an investment of Term Cash Collateral, General
Intangibles, Documents, and Instruments;
 
(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing;
 
(o) all Real Property (including, for the avoidance of doubt, all Real Property
Leases);
 
(p) all property of any Grantor held by any Term Agent or any other Term Secured
Party, including all property of every description, in the possession or custody
of or in transit to such Term Agent or such Term Secured Party for any purpose
including safekeeping collection or pledge for the account of such Grantor or as
to which Grantor might have any right or voting power; and
 
(q) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
 
Section 2.04. Certain Limited Exclusions to Term Collateral.  (a) Except as set
forth in the Interim Order (and, when applicable, the Final Order), in no event
shall the Term Collateral include or the security interests granted under
Section 2.03 hereof attach to (i) any of the outstanding capital stock of a CFC
in excess of 66% of the voting power of all classes of capital stock of such CFC
entitled to vote; (ii) any intent-to-use application for trademark or service
mark registration filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§1051, prior to the filing under Section 1(c) or Section 1(d) of the Lanham Act
of a “Statement of Use” or an “Amendment to Allege Use” with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein prior to such filing would
impair the validity or enforceability of any registration that issues from such
intent-to-use trademark or service mark application under applicable federal
law; (iii) Equipment owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease Obligation permitted to be incurred pursuant to the provisions of
the First Out Credit Agreement if the contract or other agreement in which such
Lien is granted (or the documentation providing for such money obligation or
Capital Lease Obligation validly prohibits the creation of any other Lien in
such Equipment; (iv) any Revolving Collateral; or (v) any other assets excluded
under Section 7(h) of the Interim Order (and, when applicable, the comparable
section of the Final Order).
 
(b) Notwithstanding the foregoing, the creation (other than by this Agreement or
the Orders) or perfection (other than by the Orders) of pledges of or security
interests in, or the obtaining of title insurance with respect to, particular
assets shall not be required if, and for so long as, in the reasonable judgment
of the First Out Term Agent, the cost of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance in respect of
such assets shall be excessive in view of the benefits to be obtained by the
First Out Term Secured Parties therefrom; provided that it is hereby
acknowledged that unless and until requested by the First Out Term Agent, no
Grantor shall be required to take steps to perfect the
 
 
14

--------------------------------------------------------------------------------

 
 
security interest granted hereunder by indicating such security interest on the
certificate of title for any Vehicle or other asset that is covered by a
certificate of title.
 
ARTICLE 3
Security For Obligations; Priorities
 
Section 3.01. Security for Obligations.
 
(a) In addition to the security for payment of the Obligations to the Revolving
Secured Parties provided by the Interim Order (and, when applicable, the Final
Order), subject in all respects to Article 10, this Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), of, with respect to every
Grantor:
 
(i) Revolving Obligations;
 
(ii) First Out Term Obligations; and
 
(iii) Second Out Term Obligations.
 
(b) Without limiting the generality of the foregoing, this Agreement secures, as
to each Grantor, the payment of all amounts that constitute part of the
Obligations and would be owed by such Grantor or Subsidiary of the Borrower, as
applicable, to any Secured Party under the First Out Loan Documents, the First
Out Secured Agreements, or the Second Out Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any of the Loan Parties and other
Subsidiaries of the Borrower.
 
Section 3.02. Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to any Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and no Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall any Agent nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by any
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.
 
 
15

--------------------------------------------------------------------------------

 
Section 3.03. Lien Priorities.  (a) Each Secured Party hereby acknowledges that
the other Secured Parties have been granted Liens in the Collateral to secure
their respective Obligations.
 
(b) Notwithstanding anything to the contrary herein,
 
(i) the Liens of the Revolving Agent on the Revolving Collateral are first
priority Liens and shall be senior in right to the Liens of the Term Agents on
the Revolving Collateral, and such Liens of the Term Agents on the Revolving
Collateral are second priority Liens and shall be junior to the Liens of the
Revolving Agent;
 
(ii)  the Liens of the First Out Term Agent on the Revolving Collateral are
second priority liens and shall be pari passu in right to the Liens of the
Second Out Term Agent on the Revolving Collateral, and such Liens of the Second
Out Term Agent on the Revolving Collateral are second priority liens and shall
be pari passu to the Liens of the First Out Term Agent; and
 
(iii) the Liens of each Agent on the Term Collateral are first priority liens
and shall be pari passu in right to the Liens of each other Agent on the Term
Collateral, and such Liens of each other Agent on the Term Collateral are and
shall be pari passu to the Liens of each Agent.
 
(c)  The priorities of the Liens provided in this Section 3.03 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of any of the
Obligations, nor by any action or inaction which any of the Secured Parties may
take or fail to take in respect of the Collateral.
 
(d) Notwithstanding the lien priority described in Section 3.03(b), all proceeds
of Collateral shall be applied to the Obligations as set forth in Section 10.09,
subject to the Orders.
 
Section 3.04. Contesting Liens.  Each Secured Party agrees that it will not
institute or join in any contest of the validity, perfection, priority or
enforceability of the Liens of the other Secured Parties in any Collateral or
the enforceability of any Obligations; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the Agents to enforce this
Agreement, including the provisions hereof relating to Lien priority.
 
ARTICLE 4
Certain Perfection Requirements
 
Section 4.01. Delivery Requirements.
 
(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver, without further order from the Bankruptcy Court, to the
Collateral Sub-Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Sub-Agent or in blank, to the extent such Security
Certificates and instruments are not in possession of the Collateral Sub-Agent.
In addition, each
 
 
16

--------------------------------------------------------------------------------

 
 
Grantor shall cause any certificates evidencing any Pledged Equity Interests,
including, without limitation, any Pledged Partnership Interests or Pledged LLC
Interests, to be similarly delivered to the Collateral Sub-Agent regardless of
whether such Pledged Equity Interests constitute Certificated Securities.
 
(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Sub-Agent all such
Instruments or Tangible Chattel Paper to the Collateral Sub-Agent duly indorsed
in blank.
 
Section 4.02. [Reserved].
 
Section 4.03. Intellectual Property Recording Requirements.
 
(a) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of U.S. patents and patent applications, upon
request of any First Out Agent, such Grantor shall, without further order from
the Bankruptcy Court, execute and deliver to the First Out Agents a Patent
Security Agreement in substantially the form of Exhibit D hereto (or a
supplement thereto) covering all such patents and patent applications in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interests of the First Out Agents.
 
(b) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of registered U.S. Trademarks and
applications therefor, upon request of any First Out Agent, such Grantor shall,
without further order from the Bankruptcy Court, execute and deliver to the
First Out Agents a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering such registered U.S.
Trademarks and applications therefor in appropriate form for recordation with
the U.S. Patent and Trademark Office with respect to the security interests of
the First Out Agents.
 
(c) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of registered U.S. Copyrights and Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
exclusive licensee, upon request of any First Out Agent, such Grantor shall,
without further order from the Bankruptcy Court, execute and deliver to the
First Out Agents a Copyright Security Agreement in substantially the form of
Exhibit C hereto (or a supplement thereto) covering such Copyrights and
Copyright Licenses is in appropriate form for recordation with the U.S.
Copyright Office with respect to the security interests of the First Out Agents.
 
Section 4.04. Other Actions.  Each Grantor consents to the grant by, each other
Grantor of a Lien in all Investment Related Property to each First Out Agent and
without limiting the generality of the foregoing, consents to the transfer of
any Pledged Partnership Interest and any Pledged LLC Interest to the applicable
First Out Agent or its designee following an Event of Default and to the
substitution of the applicable First Out Agent or its designee as a partner in
any partnership or as a member in any limited liability company with all the
rights and powers related thereto.
 
ARTICLE 5
Representations And Warranties
 
 
17

--------------------------------------------------------------------------------

 
Each Grantor hereby represents and warrants, on the Closing Date and upon the
date of each Credit Extension, that:
 
Section 5.01. Grantor Information & Status.
 
(a) Schedule 5.1(A) & (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor, (4)
the jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office or its sole place of business (or the principal residence if
such Grantor is a natural person) is located.
 
(b) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
since November 1, 2007;
 
(c) it has not since November 1, 2007 become bound (whether as a result of
merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated; and
 
(d) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).
 
Section 5.02. Collateral Identification, Special Collateral.
 
(a) Schedule 5.2 (as such schedule may be amended or supplemented from time to
time) sets forth under the appropriate headings all of such Grantor’s: (1)
Pledged Equity Interests, (2) Pledged Debt, (3) Securities Accounts, (4) Deposit
Accounts, (5) Commodity Contracts, (6) United States registrations of Patents,
Trademarks, and Copyrights owned by each Grantor, (7) exclusive Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses, (8) Commercial
Tort Claims having a value in excess of $100,000, (9) Letter of Credit Rights,
(10) the name and address of any warehouseman, bailee or other third party in
possession of any Inventory, Equipment and other tangible personal property
having a value in excess of $500,000; and (11) Material Contracts;
 
(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) Manufactured Homes, (3) Health-Care-Insurance Receivables; (4)
timber to be cut, or (5) aircraft, aircraft engines, satellites, ships or
railroad rolling stock. No material portion of the Collateral consists of
Vehicles or other goods subject to a certificate of title statute of any
jurisdiction; and
 
(c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
 
 
18

--------------------------------------------------------------------------------

 
Section 5.03. Ownership of Collateral and Absence of Other Liens.
 
(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than the security interest created under this Agreement or by the
Interim Order (or, when applicable, the Final Order), or any Liens permitted by
Section 7.01 of the First Out Credit Agreement; and
 
(b) other than the financing statements filed in favor of the Second Out Term
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (w) any
financing statement filed in favor of any Agent pursuant to this Agreement, (x)
financing statements for which duly authorized proper termination statements
have been delivered to the applicable Agent for filing and (y) financing
statements filed in connection with Liens permitted by Section 7.01 of the First
Out Credit Agreement.
 
Section 5.04. Status of Security Interests.
 
(a) Upon and subject to the entry of the Interim Order, each  security interest
created hereunder constitutes a legal, valid and perfected security interest in
the Term Collateral or the Revolving Collateral, as applicable, to the extent
set forth in the Interim Order (and, when applicable, the Final Order).
 
(b) Upon entry of the Interim Order (and, when applicable, the Final Order), no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor (except Patriot Ventures LLC) of the
security interests granted hereunder or for the execution, delivery or
performance of this Agreement by such Grantor (except Patriot Ventures LLC),
(ii) the perfection or maintenance of the security interests created hereunder
(including the priority of Liens set forth in Section 3.03(b)) or (iii) the
exercise by the applicable First Out Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as set forth above and as may be required in
connection with the disposition of any portion of the Pledged Equity Interests
by laws affecting the offering and sale of securities generally.
 
Section 5.05. Goods & Receivables.
 
(a) except as set forth on Schedule 5.5 (as such schedule may be amended or
supplemented from time to time), none of the Account Debtors in respect of any
Receivable is the government of the United States, any agency or instrumentality
thereof, any state or municipality or any foreign sovereign;
 
(b) [Reserved]; and
 
(c) other than any Inventory or Equipment in transit, all of the Equipment and
Inventory having a value in excess of $500,000 included in the Collateral is
located only at the
 
 
19

--------------------------------------------------------------------------------

 
 
locations specified in Schedule 5.5 (as such schedule may be amended or
supplemented from time to time).
 
Section 5.06. Pledged Equity Interests, Investment Related Property.
 
(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens (except the security interest created by this Agreement, the
Interim Order (and the Final Order, when applicable), rights or claims of other
Persons and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests; and
 
(b) the Pledged Partnership Interests and the Pledged LLC Interests (i) are not
dealt in or traded on securities exchanges or in securities markets and (ii) are
not “investment company securities” (as defined in Section 8-103(b) of the
Uniform Commercial Code).
 
Section 5.07. Intellectual Property.
 
(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(II) (as such schedule
may be amended or supplemented from time to time), and except to the extent that
it would not cause a Material Adverse Effect, owns or has the valid right to use
and, where Grantor does so, sublicense others to use, all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, except for the security interests created under this Agreement, by the
Interim Order (and, when applicable, the Final Order) or, in the case of
priority only, Liens permitted by Section 7.01 of the First Out Credit Agreement
(as each may be amended or supplemented from time to time);
 
(b) except to the extent any such occurrence could not reasonably be expected to
cause a Material Adverse Effect, all Intellectual Property owned by Grantor is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of issued Patents, is any of such Intellectual Property
the subject of a reexamination proceeding, and each Grantor has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every of its registrations and applications of Copyrights,
Patents and Trademarks in full force and effect;
 
(c) to the best of such Grantor’s knowledge, all Intellectual Property owned by
such Grantor is valid and enforceable; no holding, decision, ruling, or judgment
has been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability or scope of, such Grantor’s
right to register, or such Grantor’s rights to own or use, any Intellectual
Property and no such action or proceeding is pending or, to the best of such
Grantor’s knowledge, threatened in writing against Grantor (except, in each
case, for routine office actions or similar proceedings in the U.S. Patent and
Trademark Office or U.S. Copyright office or similar administrative
authorities);
 
(d) all registrations and applications for Copyrights, Patents and Trademarks
owned by each Grantor are standing in the name of each Grantor, and none of the
material Trademarks, Patents, Copyrights or Trade Secrets owned by each Grantor
has been exclusively licensed by
 
 
20

--------------------------------------------------------------------------------

 
 
any Grantor to any Affiliate or third party, except as disclosed in Schedule 5.2
(II) (as each may be amended or supplemented from time to time), and all
exclusive Copyright Licenses for registered copyrightable works to which Grantor
is the licensee have been properly recorded in the U.S. Copyright Office;
 
(e) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, each Grantor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case, consistent with industry standards;
 
(f) each Grantor has taken commercially reasonable steps to protect the
confidentiality of its material Trade Secrets in accordance with industry
standards;
 
(g) each Grantor uses reasonable standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken reasonable action to ensure that all licensees of the Trademarks owned by
such Grantor use such reasonable standards of quality;
 
(h) to the knowledge of each Grantor, the conduct of such Grantor’s business
does not infringe upon, misappropriate, dilute or otherwise violate any
Intellectual Property right of any other Person; no claim has been made, is
pending or, to the knowledge of each Grantor, is threatened in writing against
Grantor, alleging that the use of any Intellectual Property owned or used by
such Grantor infringes upon, dilutes, misappropriates or otherwise violates the
Intellectual Property of any other Person, and no demand that such Grantor enter
into a license or co-existence agreement or become a defendant in Intellectual
Property litigation has been made in writing against such Grantor but not
resolved;
 
(i) the best of each Grantor’s knowledge, no other Person is infringing upon,
misappropriating, diluting or otherwise violating any rights in any Intellectual
Property owned by such Grantor; and
 
(j) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor in
a manner that could materially adversely affect such Grantor’s rights to own,
license or use any Material Intellectual Property.
 
ARTICLE 6
Covenants And Agreements
 
Each Grantor hereby covenants and agrees that:
 
Section 6.01. Grantor Information & Status.
 
(a) Without limiting any prohibitions or restrictions on mergers or other
transactions as permitted by in the First Out Credit Agreement, it shall not
change such Grantor’s name, identity, corporate structure (e.g. by merger,
consolidation, change in corporate form or otherwise), sole place of business
(or principal residence if such Grantor is a natural person),
 
 
21

--------------------------------------------------------------------------------

 
 
 
chief executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the Agents in
writing at least thirty (30) days prior to any such change or establishment (or
such lesser period of time as agreed by the Agents), identifying such new
proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Term Agents may reasonably request
and (b) taken all actions necessary or advisable to maintain the continuous
validity, perfection and priority of the Agents’ security interests in the
applicable Collateral granted or intended to be granted and agreed to hereby.
 
Section 6.02. Collateral Identification; Special Collateral.
 
(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.02(b) hereof, it shall promptly notify the Term Agents thereof in
writing and take such actions and execute such documents and make such filings
all at Grantor’s expense as the Term Agents may reasonably request in order to
ensure that the First Out Term Agent has a valid, perfected, first priority
security interest in such Collateral and the Second Out Term Agent has a valid,
perfected second priority interest in such Collateral, in each case subject to
any Liens permitted by Section 7.01 of the First Out Credit Agreement.
 
(b) in the event that it hereafter acquires or has any Commercial Tort Claim the
value of exceeds $100,000 it shall deliver to the Term Agents a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, identifying such new Commercial Tort
Claims.
 
Section 6.03. Ownership of Collateral and Absence of Other Liens.
 
(a) except for the security interests created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Liens permitted by Section 7.01 of the First Out Credit
Agreement, and such Grantor shall defend the Collateral against all Persons at
any time claiming any interest therein;
 
(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Term Agents in writing of any event that
may have a Material Adverse Effect on the value of the Collateral, the ability
of any Grantor or any Term Agent to dispose of the Collateral, or the rights and
remedies of any Term Agent in relation thereto, including, without limitation,
the levy of any legal process against any material portion of the Collateral;
and
 
(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the First Out Credit Agreement.
 
Section 6.04. Status of Security Interests.
 
(a) Subject to the limitations set forth in subsection (b) of this Section 6.04,
each Grantor shall maintain the respective security interests of the Agents
hereunder in the applicable
 
 
22

--------------------------------------------------------------------------------

 
 
Collateral as valid, perfected, Liens (subject only to Liens permitted by
Section 7.01 of the First Out Credit Agreement) having the priorities specified
in Section 3.03(b).
 
(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control or
(ii) filings with registrars of motor vehicles or similar governmental
authorities with respect to goods covered by a certificate of title, in each
case except and until requested by any First Out Agent and except as and to the
extent specified in Article 4 hereof.
 
Section 6.05. Goods & Receivables.
 
(a) it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or the First Out Term Agent;
 
(b) if any Equipment or Inventory having a value of $500,000 or more is in
possession or control of any warehouseman, bailee or other third party (other
than a Consignee under a Consignment for which such Grantor is the Consignor),
each Grantor shall join with the Term Agents in notifying the third party of the
Term Agents’ security interests and using its commercially reasonable efforts to
obtain the consent of such third party to permit the Term Agents to have access
to Equipment or Inventory for purposes of inspecting such Collateral or,
following an Event of Default, to remove same from such premises if the
applicable Term Agent so elects; and with respect to any Goods subject to a
Consignment for which such Grantor is the Consignor, Grantor shall, at the
reasonable request of the First Out Term Agent, file appropriate financing
statements against the Consignee and take such other action as may be necessary
to ensure that the Grantor has a first priority perfected security interest in
such Goods;
 
(c) [Reserved];
 
(d) following and during the continuation of an Event of Default and notice to
the appropriate Grantor, the Revolving Agent shall have the right at any time to
notify, or require any Grantor to notify, any Account Debtor of the Revolving
Agent’s security interest in the Receivables and any Supporting Obligation and,
in addition, the Revolving Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Revolving Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Revolving Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Revolving Agent notifies any Grantor that it has
elected to collect the Receivables in accordance with the preceding sentence,
any payments of Receivables received by such Grantor shall be forthwith (and in
any event within two (2) Business Days) deposited by such Grantor in the exact
form received, duly indorsed by such Grantor to the Revolving Agent if required,
in the Collateral Account maintained under the sole dominion and control of the
Revolving Agent, and until so turned over, all amounts and proceeds (including
 
 
23

--------------------------------------------------------------------------------

 
 
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Revolving Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.
 
Section 6.06. Pledged Equity Interests, Investment Related Property.
 
(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall immediately take all steps, if any, necessary
or advisable to ensure the validity, perfection, priority and, if applicable,
control of the applicable Term Agent over such Investment Related Property
(including, without limitation, delivery thereof to the applicable Term Agent)
and pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the applicable Term Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the applicable Term Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and consistent with the past practice of the
issuer and all scheduled payments of interest.
 
(b) Voting.
 
(i) So long as no Event of Default shall have occurred and be continuing:
 
(A) each Grantor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Investment Related
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the First Out Credit Agreement; provided, no Grantor shall
exercise or refrain from exercising any such right if such action could
reasonably be expected to have a material adverse effect on the value of the
Investment Related Property or any part thereof; and
 
(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the applicable Term Agent
(and after the Term Termination Date, the Revolving Agent) to such Grantor of
the applicable Term Agent’s intention to exercise such rights:
 
(A) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become
 
 
24

--------------------------------------------------------------------------------

 
 
vested in the applicable Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and
 
(B) in order to permit the applicable Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the applicable Agent all necessary proxies,
dividend payment orders and other instruments as the applicable Agent may from
time to time reasonably request and (2) each Grantor acknowledges that the
applicable Agent may utilize the power of attorney set forth in Section 8.01.
 
(c) except as expressly permitted by the First Out Credit Agreement, without the
prior written consent of the applicable Term Agent, it shall not vote to enable
or take any other action to: (a) amend or terminate any partnership agreement,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents in any way that materially changes the rights of
such Grantor with respect to any Investment Related Property or adversely
affects the validity, perfection or priority of the Term Agents’ security
interests, (b) permit any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) other than as permitted under the
First Out Credit Agreement, permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, or (d) waive any default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt;
 
(d) except as expressly permitted by the First Out Credit Agreement, without the
prior written consent of the applicable Term Agent, it shall not permit any
issuer of any Pledged Equity Interest to merge or consolidate unless (i) such
issuer creates a security interest that is perfected by a filed financing
statement (that is not effective solely under Section 9-508 of the UCC) in
collateral in which such new debtor has or acquires rights, (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
CFC, then such Grantor shall only be required to pledge equity interests in
accordance with Section 2.02 and (iii) Grantor promptly complies with the
delivery and control requirements of Article 4 hereof; and
 
(e) without the prior express written consent of the applicable Term Agent, it
will not agree to any election by any partnership or limited liability company
to treat the Pledged Partnership Interests or Pledged LLC Interests, as
applicable, as securities governed by the Uniform Commercial Code of any
jurisdiction. Such Grantor will take such action as the applicable Term Agent
may reasonably request in order to establish the such Term Agent’s “control”
(within the meaning of Section 8-106 of the Uniform Commercial Code) over such
Pledged Partnership Interests or Pledged LLC Interests.
 
 
25

--------------------------------------------------------------------------------

 
Section 6.07. Intellectual Property.
 
(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned, dedicated to the public,
forfeited, or unenforceable, or which would materially adversely affect the
validity, grant, or enforceability of the security interest granted therein;
 
(b) it shall not, with respect to any Trademarks owned by such Grantor included
in the Material Intellectual Property, cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademark at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and each Grantor shall take reasonable steps necessary to insure that licensees
of such Trademarks use such consistent standards of quality;
 
(c) it shall, within thirty (30) days of being granted an exclusive license to
any registered Copyrightable work which is material to the business of Grantor,
record such license, in the United States Copyright Office;
 
(d) it shall promptly notify the Term Agents if it knows that any item of
Material Intellectual Property that Grantor owns may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, (c) subject to any material adverse determination or development
regarding such Grantor’s ownership, registration or use or the validity or
enforceability of such item of Intellectual Property (including the institution
of, or any such determination or development in, any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry, any foreign counterpart of the foregoing, or any court) or
(d) the subject of the imminent exercise of or any written notice of an intent
to exercise any reversion or termination rights;
 
(e) it shall take all reasonable steps, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry or any foreign counterpart of the foregoing, to pursue any
application and maintain any registration of each Trademark, Patent, and
Copyright that constitutes Material Intellectual Property owned by any Grantor,
including, but not limited to, those items on Schedule 5.2 (II) (as each may be
amended or supplemented from time to time);
 
(f) in the event that any Material Intellectual Property owned by any Grantor is
infringed, misappropriated, or diluted by a third party, such Grantor shall
promptly take all reasonable actions to stop such infringement,
misappropriation, or dilution and protect its rights in such Intellectual
Property including, but not limited to, if Grantor determines litigation is
appropriate in its reasonable business judgment, the initiation of a suit for
injunctive relief and to recover damages;
 
(g) it shall take reasonable steps, consistent with industry standards, to
protect the secrecy of all material Trade Secrets, including, without
limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents;
 
 
26

--------------------------------------------------------------------------------

 
(h) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, it shall use proper statutory
notice in connection with its use of any of the Patents, Trademarks and
Copyrights that constitute Material Intellectual Property, in each case,
consistent with industry standards; and
 
(i) it shall continue to collect, at its own expense, all material amounts due
or to become due to such Grantor in respect of the Intellectual Property or any
portion thereof.
 
Section 6.08. [Reserved];
 
Section 6.09. As-Extracted Collateral.  If a Grantor shall acquire any interest
in any Real Property which, to the knowledge of such Grantor, contains oil, gas,
Coal or other minerals with more than a de minimis amount of value or any
As-Extracted Collateral then, in each case, unless such Real Property containing
oil, gas, Coal or other minerals or such As-Extracted Collateral is included on
Schedule 6.9 hereto, such Grantor shall (i) provide notice thereof to the Term
Agents within 5 Business Days of such acquisition (or such later period of time
as agreed by the First Out Term Agent), together with a supplement to Schedule
6.9 reflecting such acquisition, (ii) at the reasonable request of the First Out
Term Agent, deliver to the First Out Term Agent fully completed financing
statement(s) in appropriate form for filing covering such As-Extracted
Collateral (which financing statements shall include the name of the record
owner of the real property if other than the Grantor and accurate real estate
descriptions sufficient to locate such real property on the ground and enable
the First Out Term Agent to record the financing statements in the appropriate
real property records) and (iii) reimburse the First Out Term Agent for all
related filing fees and any recording or stamp taxes due in connection with such
filings.
 
ARTICLE 7
Access; Right Of Inspection And Further Assurances; Additional Grantors
 
Section 7.01. [Reserved].
 
Section 7.02. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall, without further order from the Bankruptcy Court, promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary or desirable, or that any First Out Agent may reasonably
request, in order to perfect and maintain the validity, effectiveness and
priority of any security interest granted hereby or to enable such First Out
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
 
(i) at any First Out Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Agents’ security
interests in all or any part of the Collateral; and
 
(ii) furnish the Agents with such information regarding the Collateral,
including, without limitation, the location thereof, as any Agent may reasonably
request from time to time.
 
 
27

--------------------------------------------------------------------------------

 
(b) Each Grantor hereby authorizes the Agents to file a Record or Records,
including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices as the First Out
Agents may determine, in their sole discretion, are necessary or advisable to
perfect or otherwise protect the security interests granted to the Agents
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the applicable First Out
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interests in the Collateral granted to
the Agents herein, including, without limitation, describing such property as
“all assets, whether now owned or hereafter acquired” or words of similar
effect.
 
(c) Each Grantor hereby authorizes the Agents to modify this Agreement after
obtaining such Grantor’s signature to such modification by amending Schedule 5.2
(as such schedule may be amended or supplemented as provided in this Agreement)
to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.
 
(d) Notwithstanding anything to the contrary in this Agreement, no Grantor shall
be obligated to update any schedule except (i) concurrently with the delivery of
the Borrower’s financial statements in accordance with Section 6.01 of the First
Out Credit Agreement or (ii) promptly upon the request of any First Out Agent
during an Event of Default, and no default shall result from any failure to
update a schedule other than in accordance with this Section 7.02(d).
 
Section 7.03. Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Agents, notice of which is hereby waived by
Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of any First Out Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
 
ARTICLE 8
Agents Appointed Attorneys-in-fact
 
Section 8.01. Power of Attorney.  Each Grantor hereby irrevocably appoints each
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, such Agent or otherwise, from time to time in such
Agent’s discretion to take any action and to execute any instrument by and in
accordance with the Interim Order (and, when applicable, the Final Order)
 
 
28

--------------------------------------------------------------------------------

 
and without further order from the Bankruptcy Court, that the First Out Agents
may deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, the following:
 
(a) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to obtain and adjust insurance required
to be maintained by such Grantor or paid to the First Out Term Agent pursuant to
the First Out Credit Agreement;
 
(b) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;
 
(c) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to receive, endorse and collect any
drafts or other Instruments, Documents and Chattel Paper in connection with
clause (b) above;
 
(d) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to file any claims or take any action
or institute any proceedings that the First Out Agents may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of any Agent with respect to any of the Collateral;
 
(e) to prepare and file any UCC financing statements against such Grantor as
debtor;
 
(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the liens and security interests granted
herein in the Intellectual Property in the name of such Grantor as debtor;
 
(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than Liens
permitted by Section 7.01 of the First Out Credit Agreement) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the First Out
Agents in its their discretion, any such payments made by any Agent to become
obligations of such Grantor to such Agent, due and payable immediately without
demand; and
 
(h) upon the occurrence and during the continuance of any Event of Default and
after notice to the appropriate Grantor generally to sell, transfer, lease,
license, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral as fully and completely as though such Agent were the absolute
owner thereof for all purposes, and to do, at such Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
such Agent deems reasonably necessary to protect, preserve or realize upon the
Collateral and such Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
 
Section 8.02. No Duty on the Part of Agents or Secured Parties.  The powers
conferred on the Agents hereunder are solely to protect the interests of the
Secured Parties in the Collateral
 
 
29

--------------------------------------------------------------------------------

 
and shall not impose any duty upon the Agent or any Secured Party to exercise
any such powers. The Agents and the Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
 
ARTICLE 9
Remedies
 
Section 9.01. Generally.   Subject to Article 10:
 
(a) subject to the Orders, if any Event of Default (as defined under the First
Out Credit Agreement or, after the First Out Termination Date, the Second Out
Credit Agreement) shall have occurred and be continuing, the applicable Agent
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein, in the applicable Credit Agreement or otherwise
available to it at law or in equity (including under the Bankruptcy Code) and
all the rights and remedies of such Agent on default under the UCC (whether or
not the UCC applies to the affected Collateral) to collect, enforce or satisfy
any Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:
 
(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of such Agent forthwith, assemble all or part
of the Collateral as directed by such Agent and make it available to such Agent
at a place to be designated by such Agent that is reasonably convenient to both
parties;
 
(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;
 
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent such Agent deems appropriate; and
 
(iv) Subject to applicable law (including under the Bankruptcy Code or any Order
of the Bankruptcy Court), without notice except as specified below or under the
UCC, sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of such Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as such Agent may deem commercially
reasonable;
 
(b) any Agent or any Secured Party may be the purchaser of any or all of the
Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the such Agent, as collateral
agent for and representative of the applicable Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of
 
 
30

--------------------------------------------------------------------------------

 
 
the applicable Term Obligations as a credit on account of the purchase price for
any Collateral payable by such Agent at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, including the Bankruptcy Code or any Order
entered in connection with the Cases, at least ten (10) days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Agents
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Agents may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for any Agent to dispose of the Collateral or any portion thereof by using
internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against any
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if such Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Obligations, Grantors shall be liable for the deficiency and the
fees of any attorneys employed by the Agents to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Agents, that the Agents have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
applicable Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Agents hereunder;
 
(c) each Agent may sell the Collateral without giving any warranties as to the
Collateral. Each Agent may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral; and
 
(d) each Agent shall have no obligation to marshal any of the Collateral.
 
Section 9.02. Application of Proceeds.  Subject to Article 10 and except as
expressly provided elsewhere in this Agreement, all proceeds received by any
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by such Agent
against, the applicable Obligations in the order specified in Section 9.03 of
the First Out Credit Agreement or Section 8.03 of the Second Out Credit
Agreement, as applicable.
 
Section 9.03. Sales on Credit.  If any Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by such
 
 
31

--------------------------------------------------------------------------------

 
 
Agent and applied to indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, such Agent may resell the Collateral and
Grantor shall be credited with proceeds of the sale.
 
Section 9.04. Investment Related Property.  Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the applicable Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the applicable Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the applicable Agent determines to exercise its right to sell
any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to such Agent all such information as such Agent may request in order
to determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by such Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
 
Section 9.05. Grant of Intellectual Property License.  Solely for the purpose of
enabling the applicable Agent, solely during the continuance of an Event of
Default, to exercise rights and remedies under Article 8 and 9 hereof at such
time as such Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to such Agent, a
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
quality control provisions and inspection rights in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, license or sublicense
any of the Intellectual Property now owned or hereafter acquired or created by
such Grantor, and included in the Collateral. Such license shall include, to the
extent permissible under all applicable licenses, access to all media in which
any above-licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.
 
Section 9.06. [Reserved].
 
Section 9.07. Cash Proceeds; Deposit Accounts.  (a) In the event that the Loans
under the First Out Credit Agreement have been accelerated, or prior to an
acceleration, upon the request of any First Out Agent if an Event of Default
shall have occurred and be continuing, in
 
 
32

--------------------------------------------------------------------------------

 
 
addition to the rights of the Revolving Agent specified in Section 6.05 with
respect to payments of Receivables, (i) all proceeds of any Revolving Collateral
received by any Grantor consisting of cash, checks and other near-cash items
(collectively, “Revolving Cash Proceeds”) shall be held by such Grantor in trust
for the Revolving Agent and (ii) all proceeds of any Term Collateral received by
any Grantor consisting of cash, checks and other near-cash items (collectively
“Term Cash Proceeds”) shall be held by such Grantor in trust for the First Out
Term Agent, in each case, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the applicable
First Out Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the applicable First Out Agent, if required) and held by the
applicable First Out Agent in a Revolving Cash Collateral Account or a Term Cash
Collateral Account, as applicable. Any Revolving Cash Proceeds received by the
Revolving Agent or any Term Cash Proceeds received by the First Out Term Agent,
in each case (whether from a Grantor or otherwise) may, in the sole discretion
of such First Out Agent, (A) be held by such First Out Agent for the ratable
benefit of the applicable Secured Parties, as collateral security for the
applicable Obligations (whether matured or unmatured) and/or (B) then or at any
time thereafter may be applied by such First Out Agent against the applicable
First Out Term Obligations then due and owing.
 
(b) If any Event of Default shall have occurred and be continuing, (i) the
Revolving Agent may apply the balance from any Deposit Account (except for the
Term Cash Collateral Account) or instruct the bank at which any such  Deposit
Account is maintained to pay the balance of any such Deposit Account to or for
the benefit of the Revolving Agent to be applied against the Revolving
Obligations then due and owing and (ii) the First Out Term Agent may apply the
balance from the Term Cash Collateral Account or instruct the bank at which any
such Term Cash Collateral Account is maintained to pay the balance of such Term
Cash Collateral Account to or for the benefit of the First Out Term Agent to be
applied Term Obligations then due and owing.
 
ARTICLE 10
Intercreditor
 
Section 10.01. Turnover.  (a) In accordance with the Interim Order (and, when
applicable, the Final Order), any Revolving Collateral or proceeds thereof
received by any Term Secured Party including, without limitation, any such
Revolving Collateral constituting proceeds, or any payment or distribution, that
may be received by any Term Secured Party (x) in connection with the exercise of
any right or remedy (including any right of setoff) with respect to the
Revolving Collateral, (y) from the collection or other disposition of, or
realization on, the Revolving Collateral, whether or not pursuant to the Cases
or (z) in violation of this Agreement, shall be segregated and held in trust and
promptly paid over, in the same form as received, with any necessary
endorsements, to (i) prior to the Revolving Termination Date, the Revolving
Agent, for the benefit of the Revolving Secured Parties to be applied to the
Revolving Obligations (unless otherwise required by law or court order), (ii)
after the Revolving Termination Date but prior to the First Out Termination
Date, to the First Out Term Agent, for the benefit of the First Out Term Secured
Parties for application to the First Out Term Obligations (unless otherwise
required by law or court order) and (iii) after the Revolving Termination Date
and the First Out Termination Date, the Second Out Term Agent for application to
the Second Out Term Obligations (unless otherwise required by law or court
order). Each Agent shall retain and apply
 
 
33

--------------------------------------------------------------------------------

 
 
such amounts received pursuant to this Article 10 in accordance with this
Agreement and the other First Out Loan Documents or Second Out Loan Documents,
as applicable, and without any further order of the Bankruptcy Court.
 
(b) In accordance with the Interim Order (and, when applicable, the Final
Order), any Term Collateral or proceeds thereof received by any Revolving
Secured Party including, without limitation, any such Term Collateral
constituting proceeds, or any payment or distribution, that may be received by
any Revolving Secured Party (w) in connection with the exercise of any right or
remedy (including any right of setoff) with respect to the Term Collateral, (x)
in connection with any insurance policy claim or any condemnation award (or deed
in lieu of condemnation), (y) from the collection or other disposition of, or
realization on, the Term Collateral, whether or not pursuant to the Cases or (z)
in violation of this Agreement, shall be segregated and held in trust and
promptly paid over, in the same form as received, with any necessary
endorsements, to (i) prior to the First Out Termination Date, the First Out Term
Agent, for the benefit of the First Out Term Secured Parties for application to
the First Out Term Obligations (unless otherwise required by law or court
order), (ii) after the First Out Termination Date but before the Revolving
Termination Date, the Revolving Agent for application to the Revolving
Obligations and (iii) after the Revolving Termination Date, the Second Out Term
Agent for application to the Second Out Term Obligations (unless otherwise
required by law or court order).  Each Agent shall retain and apply such amounts
received pursuant to this Article 10 in accordance with this Agreement and the
other First Out Loan Documents and Second Out Loan Documents, as applicable, and
without any further order of the Bankruptcy Court.
 
(c) In accordance with the Interim Order (and, when applicable, the Final
Order), any Term Collateral or proceeds thereof received by any Term Secured
Party including, without limitation, any such Term Collateral constituting
proceeds, or any payment or distribution, that may be received by any Second Out
Term Secured Party (w) in connection with the exercise of any right or remedy
(including any right of setoff) with respect to the Term Collateral, (x) in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), (y) from the collection or other disposition of, or
realization on, the Term Collateral, whether or not pursuant to the Cases or (z)
in violation of this Agreement, shall be segregated and held in trust and
promptly paid over, in the same form as received, with any necessary
endorsements, to (i) prior to the First Out Termination Date, the First Out Term
Agent, for the benefit of the Term Secured Parties for application to the Term
Obligations (unless otherwise required by law or court order), (ii) after the
First Out Termination Date but before the Revolving Termination Date, the
Revolving Agent for application to the Revolving Obligations (unless otherwise
required by law or court order) and (iii) after the Second Out Termination Date,
the Second Out Term Agent for application to the Second Out Term Obligations
(unless otherwise required by law or court order).  Each Agent shall retain and
apply such amounts received pursuant to this Article 10 in accordance with this
Agreement and the other First Out Loan Documents and Second Out Loan Documents,
as applicable, and without any further order of the Bankruptcy Court.
 
Section 10.02. Similar Liens and Agreements; Agreement to Cooperate.  (a) The
First Out Term Agent, the Revolving Agent and the Second Out Term Agent agree
that it is their intention that the Collateral granted in favor of the First Out
Term Secured Parties, the Revolving Secured Parties and the Second Out Term
Secured Parties be identical (but not the Liens or the relative
 
 
34

--------------------------------------------------------------------------------

 
 
priorities).  In furtherance of the foregoing, the Term Agents and Revolving
Agent agree, subject to the other provisions of the Orders and this Agreement,
to:
 
(i)  perform all acts required under the First Out Loan Documents, Second Out
Loan Documents, this Agreement, the Orders and such other agreements as may be
required;
 
(ii) upon the request of the First Out Term Agent or Revolving Agent, the Second
Out Term Agent shall execute and deliver such instruments to enable the First
Out Term Agent or Revolving Agent to further perfect, preserve, and enforce the
Liens held by or on behalf of any of the First Out Term Secured Parties or
Revolving Secured Parties in the Collateral and the First Out Term Secured
Obligations or Revolving Secured Obligations of all Grantors; and
 
(iii) upon request by the First Out Term Agent or the Second Out Term Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the Term
Collateral and the identity of the respective parties obligated under the First
Out Loan Documents and the Second Out Loan Documents.
 
(b) The parties hereto agree that, prior to the First Out Termination Date, no
additional Liens shall be granted or permitted on any asset of any Grantor to
secure any First Out Term Obligation, Second Out Term Obligation or Revolving
Obligation unless, subject to the terms of this Agreement, immediately after
giving effect to such grant or concurrently therewith, a Lien with the priority
set forth herein and in the Orders shall be granted on such asset to secure the
First Out Term Obligations, Second Out Term Obligations or Revolving
Obligations, as applicable.  To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Out Term Secured Parties, the Second Out Term Agent, on
behalf of the Second Out Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 10.02(b) shall be subject to the terms of this
Agreement.
 
Section 10.03. Bailee for Perfection.  (a) Each Term Agent agrees to hold that
part of the Term Collateral that is in its possession or control (or in the
possession or control of its agents or bailees), including any Collateral held
by the Second Out Term Agent currently securing the obligations under the
Existing Credit Agreement, to the extent that possession or control thereof is
taken to perfect, or perfects, a Lien thereon under the UCC or other applicable
law as agent and bailee for the other Term Agent (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-301(a)(2) and
9-313(c) of the UCC) and any assignee solely for the purpose of perfecting the
security interest granted under the First Out Loan Documents or the Second Out
Loan Documents, as applicable, subject to the terms and conditions of this
Section 10.03.
 
(b) The Revolving Agent agrees to hold that part of the Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect,
or perfects, a Lien thereon under the UCC or other applicable law as agent and
bailee for each Term Agent (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the UCC)
 
 
35

--------------------------------------------------------------------------------

 
 
and any assignee solely for the purpose of perfecting the security interest
granted under the First Out Loan Documents or the Second Out Loan Documents, as
applicable, subject to the terms and conditions of this Section 10.03.
 
(c) Each Term Agent agrees to hold that part of the Revolving Collateral that is
in its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect,
or perfects, a Lien thereon under the UCC or other applicable law as agent and
bailee for the Revolving Agent (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
UCC) and any assignee solely for the purpose of perfecting the security interest
granted under the First Out Loan Documents, subject to the terms and conditions
of this Section 10.03, and in furtherance of the foregoing each Term Agent
acknowledges (for purposes of Section 8-106(d) of the UCC) that it has “control”
of all “securities entitlements” (each as defined in the UCC) on behalf of the
Revolving Agent.
 
(d) No Agent shall have any obligation whatsoever to any Secured Party to ensure
that any Collateral held by it as bailee pursuant to this Section 10.03 is
genuine or owned by any Loan Party or to preserve any rights or benefits of any
Person except as expressly set forth in this Section 10.03.  The duties or
responsibilities of the Agents under this Section 10.03 shall be limited solely
to holding the Collateral as bailee in accordance with this Section 10.03.
 
(e) Each Agent acting pursuant to this Section 10.03 or otherwise shall not have
by reason of the First Out Loan Documents, the Second Out Loan Documents or any
other document a fiduciary relationship in respect of any Secured Party.
 
Section 10.04. Exercise of Remedies.  (a) Subject to the terms and conditions of
this Agreement and the Orders, in accordance with the Orders:
 
(i) the First Out Term Agent (on behalf of itself and the other First Out Term
Secured Parties) is authorized to exercise any and all of its rights and
remedies in accordance with the terms of the First Out Loan Documents and, with
respect to the Collateral and to take all actions required or permitted by the
First Out Loan Documents without any further Bankruptcy Court action.
 
(ii) the Second Out Term Agent (on behalf of itself and the other Second Out
Term Secured Parties) is authorized to exercise any and all of its rights and
remedies in accordance with the terms of the Second Out Loan Documents and, with
respect to the Collateral and to take all actions required or permitted by the
Second Out Loan Documents without any further Bankruptcy Court action.
 
(iii) the Revolving Agent (on behalf of itself and the other Revolving Secured
Parties) is authorized to exercise any and all of its rights and remedies in
accordance with the terms of the First Out Loan Documents and, with respect to
the Collateral and to take all actions required or permitted by the Second Out
Loan Documents without any further Bankruptcy Court action.
 
(b) The Second Out Term Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Out Loan Document (other than
this Security
 
 
36

--------------------------------------------------------------------------------

 
 
Agreement and the Final Order) or the Existing Credit Agreement shall be deemed
to restrict in any way the rights and remedies of the First Out Term Agent, the
Revolving Agent, the First Out Term Secured Parties or the Revolving Secured
Parties with respect to the Collateral as set forth in this Agreement, the
Orders and the First Out Loan Documents.
 
(c) (i) Subject to the immediately succeeding clause (ii) and the other terms
and conditions of this Agreement and the Orders,
 
(A) Until the First Out Termination Date, the First Out Term Agent shall have
the exclusive right to manage, perform and enforce any Default Remedy with
respect to the Term Collateral (and, after the Revolving Termination Date, the
Revolving Collateral) according to its sole discretion and the exercise of its
sole business judgment, including the exclusive right to take or retake control
or possession of the Term Collateral (and, after the Revolving Termination Date,
the Revolving Collateral) and to hold, prepare for sale, process, dispose of, or
liquidate the Term Collateral (and, after the Revolving Termination Date, the
Revolving Collateral) and to incur expenses in connection with such disposition
and to exercise all the rights and remedies of a secured lender under the UCC of
any applicable jurisdiction.  In conducting any public or private sale under the
UCC pursuant to this clause (A), the First Out Term Agent shall give the Second
Out Term Agent and the Revolving Agent such notice of such sale as may be
required by the applicable UCC; provided, however, that 10 days’ notice shall be
deemed to be commercially reasonable notice.  Notwithstanding any rights or
remedies available to a Second Out Term Secured Party under any of the Second
Out Loan Documents, applicable law or otherwise, until the First Out Termination
Date, no Second Out Term Secured Party shall (except as provided in the
immediately succeeding clause (ii)), directly or indirectly, exercise any
Default Remedy with respect to any Term Collateral (or, after the Revolving
Termination Date, the Revolving Collateral) without the prior written consent of
the First Out Term Agent.
 
(B) Until the Revolving Termination Date, the Revolving Agent shall have the
exclusive right to manage, perform and enforce any Default Remedy with respect
to the Revolving Collateral (and, after the First Out Termination Date, the Term
Collateral) according to its sole discretion and the exercise of its sole
business judgment, including the exclusive right to take or retake control or
possession of the Revolving Collateral (and, after the First Out Termination
Date, the Term Collateral) and to hold, prepare for sale, process, dispose of,
or liquidate the Revolving Collateral (and, after the First Out Termination
Date, the Term Collateral) and to incur expenses in connection with such
disposition and to exercise all the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction.  In conducting any public or
private sale under the UCC pursuant to this clause (B), the Revolving Agent
shall give the First Out Term Agent and Second Out Term Agent such notice of
such sale as may be required by the applicable UCC; provided, however, that 10
days’ notice shall be deemed to be commercially reasonable
notice.  Notwithstanding any rights or remedies available to a First Out Term
Secured Party or Second Out Term Secured Party
 
 
37

--------------------------------------------------------------------------------

 
 
under any of the First Out Loan Documents or Second Out Loan Documents,
applicable law or otherwise, until the Revolving Termination Date, no First Out
Term Secured Party or Second Out Term Secured Party shall (except as provided in
the immediately succeeding clause (ii)), directly or indirectly, exercise any
Default Remedy with respect to any Revolving Collateral (and, after the First
Out Termination Date, the Term Collateral) without the prior written consent of
the Revolving Agent.
 
(ii) Notwithstanding the preceding clause (i), until the Second Out Termination
Date, the Second Out Term Agent may exercise Default Remedies with respect to
the Collateral according to its sole discretion and the exercise of its sole
business judgment, including the exclusive right to take or retake control or
possession of the Collateral and to hold, prepare for sale, process, dispose of,
or liquidate the Collateral and to incur expenses in connection with such
disposition and to exercise all the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction if:
 
(A) 120 days have elapsed since Second Out Term Agent notified First Out Term
Agent (in the case of the Term Collateral) and the Revolving Agent (in the case
of the Revolving Collateral) that the Second Out Term Obligations were due in
full as a result of acceleration or otherwise (the “Standstill Period”);
 
(B) (1) with respect to the Term Collateral, neither the First Out Term Agent
nor, if permitted hereby, the Revolving Agent is then diligently pursuing
Default Remedies with respect to all or a material portion of the Term
Collateral or diligently attempting to vacate any stay or prohibition against
such exercise; or
 
(2) with respect to the Revolving Collateral, neither the Revolving Agent nor,
if permitted hereby, the First Out Term Agent is then diligently pursuing
Default Remedies with respect to all or a material portion of the Revolving
Collateral or diligently attempting to vacate any stay or prohibition against
such exercise; and
 
(C) any acceleration of the Second Out Term Obligations has not been rescinded.
 
In conducting any public or private sale under the UCC pursuant to this clause
(ii), the Second Out Term Agent shall give the First Out Term Agent and/or
Revolving Agent such notice of such sale as may be required by the applicable
UCC; provided, however, that 10 days’ notice shall be deemed to be commercially
reasonable notice.
 
Section 10.05. Voting; Amendments.  (a) The Second Out Term Secured Parties may
at any time and from time to time and without consent of or notice to any First
Out Term Secured Party or Revolving Secured Party, without incurring any
liability to any First Out Term Secured Party or Revolving Secured Party and
without impairing or releasing any rights or obligations hereunder or otherwise,
amend, restate, supplement, modify, substitute, renew or replace any or all of
the Second Out Loan Documents; provided, however, that without the consent of,
until the First Out Termination Date, the First Out Term Agent, and, until the
Revolving Termination
 
 
38

--------------------------------------------------------------------------------

 
 
Date, the Revolving Agent, the Second Out Secured Parties shall not enter into
any amendment, restatement, supplement, modification, substitution, renewal or
replacement of any or all of the Second Out Loan Documents that:
 
(i) increases the aggregate principal amount of the Second Out Term Obligations
beyond the amount theretofore permitted under the First Out Credit Agreement,
other than as a result of the capitalization of accrued interest, fees and
expenses;
 
(ii) increases the interest rates or letter of credit fees under the Second Out
Term Obligations;
 
(iii) modifies covenants, defaults, or events of default except for
modifications to match changes made to the First Out Term Obligations;
 
(iv) accelerates any date upon which a scheduled payment of principal or
interest is due, or otherwise decreases the weighted average life to maturity;
 
(v) changes a prepayment, redemption, or defeasance provision so as to require a
new payment or accelerate an existing payment Obligation;
 
(vi) changes a term that would result in a Default under the First Out Credit
Agreement,
 
(vii) increases the Obligations of a Grantor, or
 
(viii) confers additional rights on any Second Out Term Secured Party in a
manner materially adverse to a First Out Term Secured Party or Revolving Secured
Party.
 
(b) The First Out Term Agent may at any time and from time to time and without
consent of or notice to any Second Out Term Secured Party or Revolving Secured
Party, without incurring any liability to any Second Out Term Secured Party and
without impairing or releasing any rights or obligations hereunder or otherwise,
(a) waive any Default or Event of Default under the Second Out Loan Documents,
(b) amend or modify any or all of the provisions set forth in the First Out Loan
Documents and expressly incorporated by reference into the Second Out Loan
Documents, with the effect that such amendments or modifications, substitutions
shall be deemed incorporated by reference into the Second Out Loan Documents or
(c) amend, restate, supplement, modify substitute, renew or replace any or all
of the First Out Loan Documents; provided, however, that no such amendment,
modification or waiver shall be effective without the written consent of the
Second Out Term Agent and each such consent shall be effective only in the
specific instance and for the specific purpose for which given, if any such
amendment, modification or waiver shall:
 
(i) extend (beyond any Extension Date (as defined in the First Out Credit
Agreement) or increase the Commitment of any Second Out Term Lender (or
reinstate any Commitment terminated pursuant to Section 8.03 of the Second Out
Credit Agreement);
 
 
39

--------------------------------------------------------------------------------

 
(ii) postpone any date fixed by this Agreement or any Second Out Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Second Out Lenders (or any of them) or any mandatory
reduction of the Aggregate Commitments (as defined in the Second Out Credit
Agreement) or waive any Event of Default under Section 8.01(a) of the Second Out
Credit Agreement;
 
(iii) permit the sale or disposition of any Term Collateral (other than
Collateral expressly permitted to be sold or disposed of by the First Out Credit
Agreement as in effect on the date hereof) other than to the extent a minimum of
75% of the Net Cash Proceeds of such sale or disposition are applied in
accordance with Section 2.06(b) of the First Out Credit Agreement;
 
(iv) forgive, waive, reduce or extend the date of payment for any mandatory
prepayment required pursuant to Section 2.06(b) of the First Out Credit
Agreement or otherwise modify any mandatory prepayment provision under the First
Out Credit Agreement in a manner that allows amounts that would otherwise be
required to be used to prepay First Out Term Obligations or Second Out Term
Obligations to be retained by the Grantors;
 
(v) reduce the principal of, the rate of interest specified in, any fee payable,
indemnity, expense reimbursement or other right to payment set forth in the
Second Out Loan Documents on or with respect to any Second Out Term Obligation;
 
(vi) change in any manner the provisions providing for pro rata sharing of
payments or payment priorities with respect to the Second Out Term Obligations
or as between the First Out Term Obligations, the Revolving Obligations and the
Second Out Term Obligations;
 
(vii) change any provision of this Section 10.05, any other provision hereof
requiring consent of the Second Out Term Agent to amend, waive or otherwise
modify any rights hereunder or any provision giving the Second Out Term Agent
the right to make any determination or grant any consent hereunder;
 
(viii) other than pursuant to the exercise of Default Remedies or as otherwise
permitted by Section 10.09(b) of the First Out Credit Agreement (subject to
clause (iii) above) or Section 11.08 of the First Out Credit Agreement, release
any of the Collateral in any transaction or series of related transactions;
 
(ix) other than pursuant to the exercise of Default Remedies, release any
Subsidiary Guarantor, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.09(e) (subject to clause (iii) above) or
Section 11.08 of the First Out Credit Agreement;
 
(x) amend or modify the Superpriority Claim status of the Lenders under the
Orders or under any other Loan Document;
 
(xi) grant any Lien on the Collateral which is senior to the Liens created
hereunder and under the Orders or pari passu with such Liens;
 
 
40

--------------------------------------------------------------------------------

 
(xii) affect the relative priority of Liens or priorities of payment created
hereunder and under the Orders;
 
(xiii) increase the interest rates (other than additional default interest) or
fees on the First Out Term Obligations to an amount greater than the maximum
rate contemplated by the flex provisions of the Syndication Letter;
 
(xiv) change the final maturity date of the First Out Term Obligations to a date
later than the final maturity date of the Second Out Term Obligations;
 
(xv) increase the principal amount of the First Out Term Obligations to an
amount which, when combined with all Revolving Obligations, would exceed the
Maximum First Out Principal Amount, other than as a result of the capitalization
of accrued interest and expenses;
 
(xvi) amend Section 7.13 of the First Out Credit Agreement or the definition of
“Liquidity” (or any component definition thereof) in the First Out Credit
Agreement; or
 
(xvii) modify or add any covenant or event of default under the First Out Loan
Documents which directly restricts one or more Loan Parties from making payments
under the Second Out Loan Documents which would otherwise be permitted under the
First Out Loan Documents as in effect on the date hereof; or
 
(xviii) affect the rights or duties of the Second Out Term Agent in its capacity
as agent under the Second Out Credit Agreement;
 
provided, further, that no such amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer (as defined in the Second Out Credit
Agreement) affect the rights or duties of such L/C Issuer solely in its capacity
as letter of credit issuer under the Second Out Credit Agreement or any Issuer
Document (as defined in the Second Out Credit Agreement) relating to any Letter
of Credit (as defined in the Second Out Credit Agreement) issued by it.
 
(c) The Revolving Secured Parties may at any time and from time to time and
without consent of or notice to any Second Out Secured Party, without incurring
any liability to any Second Out Secured Party and without impairing or releasing
any rights or obligations hereunder or otherwise, amend, restate, supplement,
modify, substitute, renew or replace any or all of the First Out Loan Documents;
provided, however, that without the consent of the Second Out Term Agent, the
Revolving Secured Parties shall not amend, restate, supplement, modify
substitute, renew or replace any or all of the First Out Loan Documents to (a)
directly increase the interest rates (other than additional default interest) on
the Revolving Obligations to an amount greater than the maximum rate
contemplated by the flex provisions of the Syndication Letter, (b) change the
final maturity date of the Revolving Obligations to a date later than the
maturity date of the Second Out Term Obligations, (c) increase the principal
amount of the Revolving Obligations to an amount which, when combined with all
First Out Term Obligations, would exceed the Maximum First Out Principal Amount,
other than as a result of the capitalization of accrued interest and expenses,
(d) amend Section 7.13 of the First Out Credit Agreement or the definition of
“Liquidity” (or any component definition thereof) in the First Out
 
 
41

--------------------------------------------------------------------------------

 
 
Credit Agreement or (e) modify or add any covenant or event of default under the
First Out Loan Documents which directly restricts one or more Loan Parties from
making payments under the Second Out Loan Documents which would otherwise be
permitted under the First Out Loan Documents as in effect on the date hereof
 
(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent no Event of Default (as defined under the First Out Credit Agreement)
has occurred and is continuing, the Second Out Term Agent and the Second Out
Term Secured Parties shall not be deemed to have consented to a sale or
disposition of all or substantially all of the Term Collateral, and reserve
their rights to object in Bankruptcy Court to any such sale on any grounds
(other than any objection predicated upon the unenforceability of this Agreement
or any other Loan Document in whole or in part).
 
Section 10.06. Automatic Release of Liens Securing Junior Obligations.  If, in
connection with the enforcement or exercise of any Default Remedies with respect
to the Collateral, including any Disposition of Collateral, (a) the First Out
Term Agent, for itself and on behalf of the First Out Term Secured Parties,
releases any of the Liens securing the First Out Obligations or (b) the
Revolving Agent, for itself and on behalf of the Revolving Secured Parties,
releases any of the Liens securing the Revolving Obligations, the Liens securing
Second Out Obligations on such Collateral (but not in any proceeds thereof),
shall be automatically, unconditionally and simultaneously released, and the
Second Out Term Agent shall, for itself and on behalf of the other Second Out
Secured Parties, promptly execute and deliver to the First Out Term Agent or the
Revolving Agent, as applicable (or to another Person upon the instruction of
such applicable Agent), such termination statements, releases and other
documents as the First Out Term Agent or the Revolving Agent, as applicable, may
reasonably request to effectively confirm such release.  The Second Out Term
Agent, on behalf of each Second Out Term Secured Party, hereby irrevocably
constitutes and appoints the First Out Term Agent and any officer of the First
Out Term Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Second Out Term Agent and in the name of the Second Out Term Agent
or in the First Out Term Agent’s own name, from time to time in the First Out
Term Agent’s discretion, for the purpose of carrying out the terms of this
Section 10.06, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purpose of this Section, such power of attorney being coupled with an interest
and irrevocable until the First Out Termination Date.
 
Section 10.07. No Additional Rights for the Grantors Hereunder.  If any Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Grantor shall be entitled to use such violation as a defense to
any action by any Secured Party, nor to assert such violation as a counterclaim
or basis for set off or recoupment against such Secured Party.  Except to the
extent expressly set forth in this Agreement, each Grantor shall retain all of
its rights and remedies under the Loan Documents and any defense otherwise
available to it in any action by any Secured Party.
 
Section 10.08. Actions Upon Breach.  (a) If any Second Out Secured Party (or any
agent or other representative thereof) commences or participates in any action
or proceeding with respect to the Collateral in violation of this Agreement, any
Revolving Secured Party, with
 
 
42

--------------------------------------------------------------------------------

 
 
respect to Revolving Collateral, or First Out Term Secured Party, with respect
to Term Collateral may intervene and interpose as a defense or dilatory plea, in
its name or in the name of one or more of the Grantors, the making of this
Agreement.
 
(b) If any Term Secured Party (or any agent or other representative thereof)
commences or participates in any action or proceeding with respect to the
Revolving Collateral in violation of this Agreement, any Revolving Secured Party
may intervene and interpose as a defense or dilatory plea, in its name or in the
name of one or more of the Grantors, the making of this Agreement.
 
(c) Should any Second Out Secured Party (or any agent or other representative
thereof) in any way take, attempt to or threaten to take any action with respect
to the Collateral (including any attempt to enforce any remedy on the
Collateral) in violation of this Agreement, or fail to take any action required
by this Agreement, any Revolving Secured Party, with respect to Revolving
Collateral, or First Out Term Secured Party, with respect to Term Collateral,
(in its or their own name or in the name of one or more of the Grantors) may
obtain relief against such Second Out Secured Party or agent or other
representative thereof, by injunction, specific performance and/or other
appropriate equitable relief.
 
(d) Should any Term Secured Party (or any agent or other representative thereof)
in any way take, attempt to or threaten to take any action with respect to the
Revolving Collateral (including any attempt to enforce any remedy on the
Revolving Collateral) in violation of this Agreement, or fail to take any action
required by this Agreement, any Revolving Secured Party (in its or their own
name or in the name of one or more of the Grantors) may obtain relief against
such Term Secured Party or agent or other representative thereof, by injunction,
specific performance and/or other appropriate equitable relief.
 
Section 10.09. Application of Proceeds of Collateral.  All proceeds received by
the Agents in respect of any exercise of Default Remedies with respect to all or
any part of the Collateral shall promptly be applied to the Obligations in
accordance with the following order of priority:
 
(a) Prior to the First Out Termination Date, Revolving Termination Date and
Second Out Termination Date,
 
(i)    with respect to all proceeds of the Revolving Collateral:
 
(1) first:  to the Revolving Agent, to be applied to the expenses of such sale
or other realization of Revolving Collateral, including reasonable compensation
to agents of and counsel for the Revolving Agent, and all expenses, liabilities
and advances incurred or made by the Revolving Agent in connection therewith;
 
(2) second:  to the Revolving Agent to be applied to the repayment of Revolving
Obligations then outstanding whether or not then due and payable (including
without limitation amounts required to Cash Collateralize undrawn Letters of
Credit constituting Revolving Obligations under the First Out Credit Agreement
and other contingent
 
 
43

--------------------------------------------------------------------------------

 
 
obligations then outstanding that are Revolving Obligations, if any, in
accordance with the terms of the First Out Credit Agreement) until the Revolving
Obligations are Paid in Full;
 
(3) third:  to the First Out Term Agent to be applied to the repayment of the
First Out Term Obligations then outstanding whether or not then due and payable
(including without limitation amounts required to Cash Collateralize contingent
obligations then outstanding that are First Out Term Obligations, in accordance
with the terms of the First Out Credit Agreement) until the First Out Term
Obligations are Paid in Full;
 
(4) fourth:  any surplus then remaining shall be paid to the Second Out Term
Agent and distributed in accordance with clause (c) below; and
 
(ii)   with respect to all proceeds of the Term Collateral:
 
(1) first:  to the First Out Term Agent, to be applied to the expenses of such
sale or other realization of Term Collateral, including reasonable compensation
to agents of and counsel for the First Out Term Agent, and all expenses,
liabilities and advances incurred or made by the First Out Term Agent in
connection therewith;
 
(2) second:  to the First Out Term Agent to be applied to the repayment of First
Out Term Obligations then outstanding whether or not then due and payable
(including without limitation amounts required to Cash Collateralize contingent
obligations then outstanding that are First Out Term Obligations, if any, in
accordance with the terms of the First Out Credit Agreement) until the First Out
Term Obligations are Paid in Full;
 
(3) third:  to the Revolving Agent to be applied to the repayment of Revolving
Obligations then outstanding whether or not then due and payable (including
without limitation amounts required to Cash Collateralize undrawn Letters of
Credit constituting Revolving Obligations under the First Out Credit
Agreement  and other contingent obligations then outstanding that are Revolving
Obligations, if any, in accordance with the terms of the First Out Credit
Agreement) until the Revolving Obligations are Paid in Full;
 
(4) fourth:  any surplus then remaining shall be paid to the Second Out Term
Agent and distributed in accordance with clause (c) below.
 
(b) After the First Out Termination Date (and prior to the First Out Termination
Date to the extent provided in Section 2.06(b)(v) of the First Out Credit
Agreement with respect to proceeds of Term Collateral), prior to the Revolving
Termination Date and Second Out Termination Date, with respect to all proceeds
of the Revolving Collateral or Term Collateral:
 
 
44

--------------------------------------------------------------------------------

 
(1) first:  to the Revolving Agent, to be applied to the expenses of such sale
or other realization of Revolving Collateral, including reasonable compensation
to agents of and counsel for the Revolving Agent, and all expenses, liabilities
and advances incurred or made by the Revolving Agent in connection therewith;
 
(2) second:  to the Revolving Agent to be applied to the repayment of Revolving
Obligations then outstanding whether or not then due and payable (including
without limitation amounts required to Cash Collateralize undrawn Letters of
Credit constituting Revolving Obligations under the First Out Credit
Agreement  and other contingent obligations then outstanding that are Revolving
Obligations, if any, in accordance with the terms of the First Out Credit
Agreement) until the Revolving Obligations are Paid in Full;
 
(3) third:  any surplus then remaining shall be paid to the Second Out Term
Agent and distributed in accordance with clause (c) below.
 
(c) After the First Out Termination Date and the Revolving Termination Date,
prior to the Second Out Termination Date, with respect to all proceeds of the
Collateral:
 
(1) first:  to the Second Out Term Agent, to be applied to the expenses of such
sale or other realization of Collateral, including reasonable compensation to
agents of and counsel for the Second Out Term Agent, and all expenses,
liabilities and advances incurred or made by the Second Out Term Agent in
connection therewith;
 
(2) second:  to the Second Out Term Agent to be applied to the repayment of
Second Out Term Obligations then outstanding whether or not then due and payable
(including without limitation amounts required to Cash Collateralize undrawn
Letters of Credit under the Second Out Credit Agreement and other contingent
obligations then outstanding that are Second Out Term Obligations, if any, in
accordance with the terms of the Second Out Credit Agreement) until the Second
Out Term Obligations are Paid in Full; and
 
(3) third:  any surplus then remaining shall be paid to the applicable Grantor
or its successors or assigns or to whomsoever may be lawfully entitled to
receive the same.
 
Section 10.10. Payments.  Prior to the First Out Termination Date and Revolving
Termination Date, except for Permitted Second Out Obligation Payments, no
payment or distribution of any kind shall be made by or on behalf of any Grantor
in respect of the Second Out Obligations and no Second Out Secured Party shall
receive any such payment or distribution. Any payments or distributions of any
kind received by any Second Out Secured Party in violation of the preceding
sentence shall be segregated and held in trust and promptly
 
 
45

--------------------------------------------------------------------------------

 
 
paid over, in the same form as received, with any necessary endorsements, to (i)
prior to the First Out Termination Date, the First Out Term Agent, for the
benefit of the First Out Term Secured Parties for application to the First Out
Term Obligations (unless otherwise required by law or court order) and (ii)
after the First Out Termination Date but prior to the Revolving Termination
Date, the Revolving Agent for application to the Revolving Obligations (unless
otherwise required by law or court order).
 
Section 10.11. Effect of Refinancing.   If the Payment in Full of the First Out
Term Obligations or Revolving Obligations is being effected through a
Refinancing; provided that (i) the applicable First Out Agent gives a notice of
such Refinancing to the Second Out Term Agent at least 5 Business Days prior to
such Refinancing and (ii) the credit agreement and the other documents
evidencing such new First Out Term Obligations or Revolving Credit Obligations
(as applicable, the “New First Out Loan Documents” or the “New Revolving Loan
Documents”) do not effect an amendment, supplement or other modification of the
terms of the First Out Term Obligations in a manner that is prohibited by
Section 10, then (A) such Payment in Full of First Out Term Obligations or
Revolving Obligations, as applicable, shall be deemed not to have occurred for
all purposes of this Agreement, (B) the indebtedness under such Refinancing and
all other obligations under the credit documents evidencing such indebtedness
(the “New First Out Term Obligations” or “New Revolving Obligations”, as
applicable) shall be treated as First Out Term Obligations or Revolving
Obligations, as applicable, for all purposes of this Agreement, (C) the New
First Out Loan Documents and/or the New Revolving Loan Documents shall be
treated as the First Out Loan Documents under this Agreement and (D) the agent
under the New First Out Loan Documents (the “New First Out Agent”) or the New
Revolving Loan Documents (the “New Revolving Agent”) shall be deemed to be the
First Out Term Agent or Revolving Agent, as applicable, for all purposes of this
Agreement.  Upon receipt of a notice of Refinancing under the preceding
sentence, which notice shall include the identity of the New First Out Term
Agent, the Second Out Term Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as the New
First Out Agent may reasonably request in order to provide to the New First Out
Agent the rights and powers set forth herein.
 
ARTICLE 11
Purchase Right
 
Section 11.01. Purchase Right.  (a)  If there is:
 
(i) an acceleration of the First Out Term Obligations or Revolving Obligations
in accordance with the First Out Credit Agreement, or
 
(ii) the Standstill Period has terminated and the Second Out Term Agent is
permitted to exercise Default Remedies with respect to the Collateral under
Section 10.03(c)(ii)
 
(each a “Purchase Event”), then the Second Out Term Agent, acting on behalf of
one or more Second Out Term Secured Parties may purchase all, but not less than
all, of the First Out Term Obligations and the Revolving Obligations (the
“Purchase Obligations”). Such purchase will
 
 
46

--------------------------------------------------------------------------------

 
(A) include all principal of, and all accrued and unpaid interest, fees, and
expenses in respect of, all First Out Term Obligations and Revolving Obligations
outstanding at the time of purchase,
 
(B) be made pursuant to an Assignment and Acceptance, whereby the Purchasing
Creditors will assume all funding commitments and Obligations of the First Out
Term Secured Parties and Revolving Secured Parties under the First Out Loan
Documents, and
 
(C) otherwise be subject to the terms and conditions of this Article 11.
 
After the receipt of a Purchase Notice but prior to the Purchase Date, each
First Out Term Secured Party and Revolving Secured Party will retain all rights
under the First Out Loan Documents, including but not limited to all rights to
exercise Default Remedies under Article 9 of this Agreement.  Following the
Purchase Date, each First Out Term Secured Party and Revolving Secured Party
will retain all rights to indemnification provided in the relevant First Out
Loan Documents for all claims and other amounts relating to periods prior to the
purchase of the First Out Term Obligations and the Revolving Obligations
pursuant to this Article 11.
 
Section 11.02. Purchase Notice.  (a) Second Out Term Secured Parties desiring to
purchase all of the Purchase Obligations (the “Purchasing Creditors”) will
deliver a Purchase Notice (a “Purchase Notice”) to the First Out Term Agent and
Revolving Agent no later than 10 Business Days following the Purchase Event that
 
(i) is signed by the Purchasing Creditors,
 
(ii) states that it is a Purchase Notice under this Article 11,
 
(iii) states that each Purchasing Creditor is irrevocably electing to purchase,
in accordance with this Article 11, the percentage of all of the Purchase
Obligations  stated in the Purchase Notice for that Purchasing Creditor, which
percentages must aggregate exactly 100% for all Purchasing Creditors,
 
(iv) represents and warrants that the Purchase Notice is in conformity with the
Second Out Loan Documents and any other binding agreement among Second Out Term
Secured Parties, and
 
(v) designates a purchase date (“Purchase Date”) on which the purchase will
occur, that is (x) at least five (5) but not more than ten (10) Business Days
after receipt of the Purchase Notice by the First Out Term Agent and Revolving
Agent.
 
(b) A Purchase Notice will be ineffective if it is received by the First Out
Term Agent or Revolving Agent after the occurrence giving rise to the Purchase
Event is waived, cured, or otherwise ceases to exist.
 
 
47

--------------------------------------------------------------------------------

 
(c) Upon First Out Term Agent’s receipt of an effective Purchase Notice
conforming to this section 5.2, the Purchasing Creditors will be irrevocably
obligated to purchase, and the First Lien Creditors will be irrevocably
obligated to sell, the First Lien Obligations in accordance with and subject to
this section 5.
 
Section 11.03. Purchase Price.  The purchase price (“Purchase Price”) for the
Purchase Obligations will equal the sum of
 
(a) the principal amount of all loans, advances, or similar extensions of credit
included in the Purchase Obligations (including unreimbursed amounts drawn on
Letters of Credit (as defined in the First Out Credit Agreement), but excluding
the undrawn amount of outstanding Letters of Credit (as defined in the First Out
Credit Agreement)), and all accrued and unpaid interest thereon through the
Purchase Date,
 
(b) the net aggregate amount then owing to counterparties under Secured
Agreements (as defined in the First Out Credit Agreement), including all amounts
owing to the counterparties as a result of the termination (or early
termination) thereof to the extent not in excess of the Designated Amount (as
defined in the First Out Credit Agreement), and
 
(c) all accrued and unpaid fees, expenses, indemnities and other amounts owed to
any First Out Term Secured Party or Revolving Secured Party under the First Out
Loan Documents on the Purchase Date (other than any amounts owed under Secured
Agreements in excess of the Designated Amount (as defined in the First Out
Credit Agreement).
 
Section 11.04. Purchase Closing.  On the Purchase Date,
 
(a) the Purchasing Creditors, First Out Term Agent and Revolving Agent will
execute and deliver the Assignment and Acceptance,
 
(b) the Purchasing Creditors will pay the Purchase Price to First Out Term Agent
and Revolving Agent, as applicable, by wire transfer of immediately available
funds,
 
(c) the Purchasing Creditors will deposit with First Out Term Agent or its
designee by wire transfer of immediately available funds, 103% of the aggregate
undrawn amount of all then outstanding Letters of Credit (as defined in the
First Out Credit Agreement) and the aggregate facing and similar fees that will
accrue thereon through the stated maturity of the Letters of Credit (assuming no
drawings thereon before stated maturity), and
 
(d) Second Out Term Agent will execute and deliver to First Out Term Agent and
Revolving Agent a waiver of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Article 11.
 
Section 11.05. Actions After Purchase Closing.  First Out Term Agent will apply
cash collateral to reimburse Letter of Credit issuers for drawings under Letters
of Credit, any customary fees charged by the issuer in connection with such
draws, and facing or similar fees. After giving effect to each such payment, any
remaining cash collateral that exceeds 103% of the sum of the aggregate undrawn
amount of all then outstanding Letters of Credit and the aggregate
 
 
48

--------------------------------------------------------------------------------

 
 
facing and similar fees that will accrue thereon through the stated maturity of
such Letters of Credit (assuming no drawings thereon before stated maturity)
will be returned to the Purchasing Creditors (as their interests appear). When
all Letters of Credit have been cancelled with the consent of the beneficiary
thereof, expired, or been fully drawn, and after all payments from the account
described above have been made, any remaining cash collateral will be returned
to the Purchasing Creditors, as their interests appear.
 
Section 11.06. No Recourse or Warranties; Defaulting Creditors.  (a) Each First
Out Term Secured Party and Revolving Secured Party will be entitled to rely on
the statements, representations, and warranties in the Purchase Notice without
investigation, even if such Each First Out Term Secured Party or Revolving
Secured Party is notified that any such statement, representation, or warranty
is not or may not be true.
 
(b) The purchase and sale of the Purchased Obligations under this Article 11
will be without recourse and without representation or warranty of any kind by
any First Out Term Secured Party or Revolving Secured Party, except that each
First Out Term Secured Party and Revolving Secured Party represents and warrants
that on the Purchase Date, immediately before giving effect to the purchase,
 
(i) the principal of and accrued and unpaid interest on the Purchased
Obligations, and the fees and expenses thereof, are as stated in the Assignment
and Acceptance for such party,
 
(ii) Such First Out Term Secured Party or Revolving Secured Party owns its
Purchased Obligations free and clear of any Liens (other than participation
interests not prohibited by the First Out Credit Agreement, in which case the
Purchase Price will be appropriately adjusted so that the Purchasing Creditors
do not pay amounts represented by participation interests), and
 
(iii) Such First Out Term Secured Party or Revolving Secured Party has the full
right and power to assign its Purchased Obligations and such assignment has been
duly authorized by all necessary corporate action by such First Out Term Secured
Party or Revolving Secured Party.
 
(c) The obligations of the First Out Term Secured Parties and Revolving Secured
Parties to sell their respective Purchase Obligations under this Article 11 are
several and not joint and several.  If a First Out Term Secured Party or
Revolving Secured Party (a “Defaulting Creditor”) breaches its obligation to
sell its Purchase Obligations under this Article 11, no other First Out Term
Secured Party or Revolving Secured Party will be obligated to purchase the
Defaulting Creditor’s Purchase Obligations for resale to the Purchasing
Creditors. A First Out Term Secured Party or Revolving Secured Party that
complies with this Article 11 will not be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting
Creditor, provided that nothing in this subsection (c) will require the
Purchasing Creditors to purchase less than all of the Purchase Obligations.
 
(d) Borrower and each Grantor irrevocably consent to any assignment effected to
one or more Purchasing Creditors pursuant to this Article 11.
 
 
49

--------------------------------------------------------------------------------

 
ARTICLE 12
Agency
 
Section 12.01. First Out Term Agents.  The First Out Term Agent has been
appointed to act as collateral agent hereunder by the Term Secured Parties and
the Revolving Agent has been appointed to act as collateral agent hereunder by
the Revolving Lenders and, by their acceptance of the benefits hereof, the other
Secured Revolving Parties.  Each First Out Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the First Out Credit
Agreement and the Orders; provided, the First Out Agents shall, after payment in
full of all Obligations under the First Out Credit Agreement and the other Loan
Documents, exercise, or refrain from exercising, any remedies provided for
herein in accordance with the instructions of the holders (the “Majority
Holders”) of a majority of the aggregate “settlement amount” as defined in the
Secured Hedge Agreements (or, with respect to any Secured Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Secured Hedge Agreement) under all
Secured Hedge Agreements. For purposes of the foregoing sentence, settlement
amount for any hedge that has not been terminated shall be the settlement amount
as of the last Business Day of the month preceding any date of determination and
shall be calculated by the appropriate swap counterparties and reported to the
First Out Agents upon request; provided any Secured Hedge Agreement with a
settlement amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders.  In furtherance of the foregoing provisions of
this Section, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the applicable
First Out Agent for the benefit of Secured Parties in accordance with the terms
of this Section. The provisions of the First Out Credit Agreement relating to
the First Out Agents including, without limitation, the provisions relating to
resignation or removal of any First Out Agent and the powers and duties and
immunities of each First Out Agent are incorporated herein by this reference and
shall survive any termination of the First Out Credit Agreement.
 
Section 12.02. Second Out Term Agent.  The Second Out Term Agent has been
appointed to act as collateral agent hereunder by the Second Out Term Secured
Parties and, by their acceptance of the benefits hereof, the other Second Out
Term Secured Parties.  The Second Out Term Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the Second Out Credit
Agreement and the Orders; provided, the Second Out Term Agent shall, after
payment in full of all Obligations under the Second Out Credit Agreement and the
other Second Out Loan Documents, exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of the holders
(the “Second Out Majority Holders”) of a majority of the aggregate “settlement
amount” as defined in the Secured Hedge Agreements (as defined in the Second Out
Credit Agreement) (or, with respect to any Secured Hedge Agreement that has been
terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but
 
 
50

--------------------------------------------------------------------------------

 
 
including any early termination payments then due) under such Secured Hedge
Agreement) under all Secured Hedge Agreements. For purposes of the foregoing
sentence, settlement amount for any hedge that has not been terminated shall be
the settlement amount as of the last Business Day of the month preceding any
date of determination and shall be calculated by the appropriate swap
counterparties and reported to the Second Out Term Agent upon request; provided
any Secured Hedge Agreement with a settlement amount that is a negative number
shall be disregarded for purposes of determining the Second Out Majority
Holders.  In furtherance of the foregoing provisions of this Section, each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Second Out Secured Party that all rights and
remedies hereunder may be exercised solely by the Second Out Term Agent for the
benefit of the Second Out Secured Parties in accordance with the terms of this
Section. The provisions of the Second Out Credit Agreement relating to the
Second Out Term Agent including, without limitation, the provisions relating to
resignation or removal of the Second Out Term Agent and the powers and duties
and immunities of the Second Out Term Agent are incorporated herein by this
reference and shall survive any termination of the Second Out Credit Agreement.
 
ARTICLE 13
Continuing Security Interest; Transfer Of Loans
 
This Agreement shall create continuing security interests in the Collateral and
shall remain in full force and effect until the payment in full of all
Obligations, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
applicable L/C Issuer, be binding upon each Grantor, its successors and assigns,
and inure, together with the rights and remedies of each Agent hereunder, to the
benefit of such Agent and its successors, transferees and assigns or otherwise
as set forth in any order of the Bankruptcy Court.  Without limiting the
generality of the foregoing, but subject to the terms of the First Out Credit
Agreement and the Second Out Credit Agreement, any Lender may assign or
otherwise transfer any Loans held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Lenders herein or otherwise. Upon the payment in full of all
Obligations (other than contingent indemnification obligations not then due),
the cancellation or termination of the Commitments and the cancellation,
expiration, posting of backstop letters of credit or cash collateralization of
all outstanding Letters of Credit satisfactory to the applicable L/C Issuer, the
security interests granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral shall revert to Grantors. Upon any such
termination the Agents shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents as Grantors shall
reasonably request, including financing statement amendments to evidence such
termination. Upon any disposition of property permitted by the First Out Credit
Agreement and the Second Out Credit Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. The
Agents shall, at Grantor’s expense, execute and deliver or otherwise authorize
the filing of such documents as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the First Out Agents, including mortgage
releases and financing statement amendments to evidence such release.
 
 
51

--------------------------------------------------------------------------------

 
ARTICLE 14
Standard Of Care; Agents May Perform
 
The powers conferred on each Agent hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, each Agent shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Each Agent shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which such Agent accords its own property. None of the Agents nor any of their
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise. If any Grantor fails to
perform any agreement contained herein, the applicable First Out Agent may
itself perform, or cause performance of, such agreement, and the expenses of
such First Out Agent incurred in connection therewith shall be payable by each
Grantor under Section 12.04 of the First Out Credit Agreement.
 
ARTICLE 15
Miscellaneous
 
Section 15.01. Amendment and Restatement; Preservation of Liens.  It is the
intention of each of the parties hereto that the Existing Security Agreement be
amended and restated in its entirety pursuant to this Agreement so as to
preserve and continue the perfection and priority of all Liens securing
Indebtedness and “Obligations” under and as defined in the Existing Credit
Agreement and that all Indebtedness and Obligations of the Borrower and the
Subsidiary Guarantors under the Second Out Credit Agreement shall be secured by
the Liens evidenced under this Agreement and that this Agreement does not
constitute a novation of the Existing Security Agreement or termination of the
Liens or other obligations created under the Existing Security Agreement, but
rather re-evidences such Liens and obligations as amended and restated hereby.
 
Section 15.02. Subordination Agreement.  The parties hereto acknowledge that
this Agreement is a subordination agreement under Section 510 of the Bankruptcy
Code.
 
Section 15.03. Reinstatement.  Each Agent agrees that if (a) any payment made by
any Person and applied to the Obligations held by such Agent or any other Agent
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
(b) the proceeds of Collateral applied to the Obligations held by such Agent or
any other Agent are required to be returned to any Grantor or its estate,
trustee or receiver under any requirement of law, then, provisions providing for
applications of proceeds of Collateral, priorities of liens and rights to
payment hereunder shall be and remain in full force and effect, as fully as if
such payment had never been made. 
 
Section 15.04. Notices; No Waiver; Rights Cumulative; Etc.  Any notice required
or permitted to be given under this Agreement shall be given in accordance with
Section 12.02 of
 
 
52

--------------------------------------------------------------------------------

 
 
each of the First Out Credit Agreement and the Second Out Credit Agreement. No
failure or delay on the part of the Agents in the exercise of any power, right
or privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 
Section 15.05. Successors and Assigns; Entire Agreement, Etc.  This Agreement
shall be binding upon and inure to the benefit of the Agents and Grantors and
their respective successors and assigns. No Grantor shall, without the prior
written consent of the Agents given in accordance with the First Out Credit
Agreement and the Second Out Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement, the Orders and the other Loan Documents
embody the entire agreement and understanding between Grantors and the Agents
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. In the event of any inconsistency or
conflict between the provisions of this Agreement and the Interim Order (and,
when applicable, the Final Order), the provisions of the Interim Order or Final
Order, as applicable, shall govern. There are no unwritten oral agreements
between the parties.
 
Section 15.06. Consensual Plan Treatment in Respect of the Second Out Term
Credit Obligations.  On the maturity date of the Second Out Credit Agreement,
all outstanding Second Out Term Obligations shall be repaid in cash (or, in the
case of issued and outstanding Roll Up Letters of Credit, cash collateralized in
an amount of at least 105% of the L/C Obligations (as defined in the Second Out
Credit Agreement)); provided, that the Second Out Lenders may consent to a
different treatment under a plan of reorganization under chapter 11 of the
Bankruptcy Code, and such consent shall be deemed to have been given upon the
affirmative vote of the Second Out Lenders under the standards set forth in
Section 1126(c) of the Bankruptcy Code.
 
Section 15.07. Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
 
53

--------------------------------------------------------------------------------

 
Section 15.08. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE
SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
 
Section 15.09. JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL.  THE
PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “SUBMISSION TO
JURISDICTION”, “WAIVER OF VENUE”, “SERVICE OF PROCESS” AND “WAIVER OF JURY
TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL
SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.
 
[Signature pages follow]


 
54

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor and each Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
 

 
PATRIOT COAL CORPORATION
as Grantor
 
 
     
By:
/s/ Mark N. Schroeder       Name: Mark N. Schroeder       Title: Senior Vice
President & Chief Financial Officer    


 
[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Grantors:
     
AFFINITY MINING COMPANY
APOGEE COAL COMPANY, LLC
APPALACHIA MINE SERVICES, LLC
BEAVER DAM COAL COMPANY, LLC
BIG EAGLE, LLC
BIG EAGLE RAIL, LLC
BLACK STALLION COAL COMPANY, LLC
BLACK WALNUT COAL COMPANY
BLUEGRASS MINE SERVICES, LLC
BROOK TROUT COAL, LLC
CATENARY COAL COMPANY, LLC
CENTRAL STATES COAL RESERVES OF KENTUCKY, LLC
CHARLES COAL COMPANY, LLC
CLEATON COAL COMPANY
COAL CLEAN LLC
COAL PROPERTIES, LLC
COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 2
COLONY BAY COAL COMPANY
COOK MOUNTAIN COAL COMPANY, LLC
CORYDON RESOURCES LLC
COVENTRY MINING SERVICES, LLC
COYOTE COAL COMPANY LLC
CUB BRANCH COAL COMPANY LLC
DAKOTA LLC
DAY LLC
DIXON MINING COMPANY, LLC
DODGE HILL HOLDING JV, LLC
DODGE HILL MINING COMPANY, LLC
DODGE HILL OF KENTUCKY, LLC
EASTERN ASSOCIATED COAL, LLC
EASTERN COAL COMPANY, LLC
EASTERN ROYALTY, LLC
EMERALD PROCESSING, L.L.C.
GATEWAY EAGLE COAL COMPANY, LLC
GRAND EAGLE MINING, LLC
HERITAGE COAL COMPANY LLC
HIGHLAND MINING COMPANY, LLC
HILLSIDE MINING COMPANY
HOBET MINING, LLC
INDIAN HILL COMPANY LLC
INFINITY COAL SALES, LLC
INTERIOR HOLDINGS, LLC
IO COAL LLC

 
[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
JARRELL’S BRANCH COAL COMPANY
JUPITER HOLDINGS LLC
KANAWHA EAGLE COAL, LLC
KANAWHA RIVER VENTURES I, LLC
KANAWHA RIVER VENTURES II, LLC
KANAWHA RIVER VENTURES III, LLC
KE VENTURES, LLC
LITTLE CREEK LLC
LOGAN FORK COAL COMPANY
MAGNUM COAL COMPANY LLC
MAGNUM COAL SALES LLC
MARTINKA COAL COMPANY, LLC
MIDLAND TRAIL ENERGY LLC
MIDWEST COAL RESOURCES II, LLC
MOUNTAIN VIEW COAL COMPANY, LLC
NEW TROUT COAL HOLDINGS II, LLC
NEWTOWN ENERGY, INC.
NORTH PAGE COAL CORP.
OHIO COUNTY COAL COMPANY, LLC
PANTHER LLC
PATRIOT BEAVER DAM HOLDINGS, LLC
PATRIOT COAL COMPANY, L.P.
PATRIOT COAL SALES LLC
PATRIOT COAL SERVICES LLC
PATRIOT LEASING COMPANY LLC
PATRIOT MIDWEST HOLDINGS, LLC
PATRIOT RESERVE HOLDINGS, LLC
PATRIOT TRADING LLC
PATRIOT VENTURES LLC
PCX ENTERPRISES, INC.
PINE RIDGE COAL COMPANY, LLC
POND CREEK LAND RESOURCES, LLC
POND FORK PROCESSING LLC
REMINGTON HOLDINGS LLC
REMINGTON II LLC
REMINGTON LLC
RIVERS EDGE MINING, INC.
ROBIN LAND COMPANY, LLC
SENTRY MINING, LLC
SNOWBERRY LAND COMPANY
SPEED MINING LLC
STERLING SMOKELESS COAL COMPANY, LLC
TC SALES COMPANY, LLC
THE PRESIDENTS ENERGY COMPANY LLC
THUNDERHILL COAL LLC
TROUT COAL HOLDINGS, LLC
   

 
 
[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
UNION COUNTY COAL CO., LLC
VIPER LLC
WEATHERBY PROCESSING LLC
WILDCAT ENERGY LLC
WILDCAT, LLC
WILL SCARLET PROPERTIES LLC
WINCHESTER LLC
WINIFRED DOCK LIMITED LIABILITY COMPANY
YANKEETOWN DOCK, LLC
 
    as Grantors


 

 
Executing this Agreement as an authorized officer of each of the 98 foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Grantors”
 
 
 
By:
/s/ Robert L. Mead    
Name:  Robert L. Mead
   
Title:    Vice President and Treasurer
       

 
 


[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]
 

--------------------------------------------------------------------------------

 


Citibank, N.A.,
as First Out Term Agent
 
 
By:
/s/ Shane V. Azzara   
Name:
Shane V. Azzara   
Title:
Director & Vice President    
Citibank, N.A.,
as Revolving Agent
 
 
By:
/s/ Shane V. Azzara   
Name:
Shane V. Azzara   
Title:
Director & Vice President    
BANK OF AMERICA, N.A.
as  Second Out Term Agent
 
 
By:
/s/ Tyler D. Levings  
Name:
Tyler D. Levings  
Title:
Director



 
[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 